   Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 1 of 44 PageID #:234




 Information Regarding a Change to the Second Chance Act Comprehensive Community-based Adult
                     Reentry Program FY 2018 Competitive Grant Solicitation

                                               March 14, 2018



All five references to, and hyperlinks from, “Overview of Legal Requirements Generally Applicable to OJP
Grants and Cooperative Agreements - FY 2017 Awards”
(https://ojp.gov/funding/Explore/SolicitationRequirements/index.htm) have been updated to “Overview
of Legal Requirements Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018
Awards” (https://ojp.gov/funding/Explore/LegalOverview/index.htm).



Thank you for your attention to this change.




                                                                                       Exhibit D
    Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 2 of 44 PageID #:235



                                                                                        OMB No. 1121-0329
                                                                                 Approval Expires 11/30/2020

U.S. Department of Justice
Office of Justice Programs
Bureau of Justice Assistance



The U.S. Department of Justice (DOJ), Office of Justice Programs (OJP) Bureau of Justice
Assistance (BJA) is seeking applications for funding under the Second Chance Act to provide
grants to nonprofit organizations and Indian tribes to provide reentry services and programs.
This program furthers the Department’s mission to reduce recidivism and combat violence by
facilitating the successful reintegration of former offenders or individuals returning from
incarceration.


Second Chance Act Comprehensive Community-
        based Adult Reentry Program
                                Applications Due: May 1, 2018

                                                Eligibility

Eligible applicants are limited to nonprofit organizations (including tribal nonprofit organizations)
with a documented history of providing comprehensive, evidence-based reentry services, and
federally recognized Indian tribes (as determined by the Secretary of the Interior).

All recipients and subrecipients (including any for-profit organization) must forgo any profit or
management fee.

BJA welcomes applications under which two or more entities would carry out the federal award;
however, only one entity may be the applicant. Any others must be proposed as subrecipients
(subgrantees). 1 The applicant must be the entity that would have primary responsibility for
carrying out the award, including administering the funding and managing the entire program.
Under this solicitation, only one application by any particular applicant entity will be considered.
An entity may, however, be proposed as a subrecipient (subgrantee) in more than one
application.

BJA may elect to fund applications submitted under this FY 2018 solicitation in future fiscal
years, dependent on, among other considerations, the merit of the applications and on the
availability of appropriations.

For information on eligibility, see Section C. Eligibility Information.




1For additional information on subawards, see "Budget and Associated Documentation" under Section D. Application
and Submission Information.
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 3 of 44 PageID #:236




                                           Deadline
Applicants must register with Grants.gov at https://www.grants.gov/web/grants/register.html
prior to submitting an application. All applications are due by 11:59 p.m. eastern time on May 1,
2018.

To be considered timely, an application must be submitted by the application deadline using
Grants.gov, and the applicant must have received a validation message from Grants.gov that
indicates successful and timely submission. OJP urges applicants to submit applications at least
72 hours prior to the application due date, to allow time for the applicant to receive validation
messages or rejection notifications from Grants.gov, and to correct in a timely fashion any
problems that may have caused a rejection notification.

OJP encourages all applicants to read this Important Notice: Applying for Grants in Grants.gov.

For additional information, see How To Apply in Section in Section D. Application and
Submission Information.

                                   Contact Information
For technical assistance with submitting an application, contact the Grants.gov Customer
Support Hotline at 800–518–4726, 606–545–5035, at
https://www.grants.gov/web/grants/support.html, or at support@grants.gov. The Grants.gov
Support Hotline operates 24 hours a day, 7 days a week, except on federal holidays.

An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must email the contact identified below
within 24 hours after the application deadline to request approval to submit its application
after the deadline. Additional information on reporting technical issues appears under
“Experiencing Unforeseen Grants.gov Technical Issues” in the How To Apply section.

For assistance with any unforeseen Grants.gov technical issues beyond an applicant’s control
that prevent it from submitting its application by the deadline, or any other requirement of this
solicitation, contact the National Criminal Justice Reference Service (NCJRS) Response Center:
toll-free at 800–851–3420; via TTY at 301–240–6310 (hearing impaired only); email
grants@ncjrs.gov; fax to 301–240–5830; or web chat at
https://webcontact.ncjrs.gov/ncjchat/chat.jsp. The NCJRS Response Center hours of operation
are 10:00 a.m. to 6:00 p.m. eastern time, Monday through Friday, and 10:00 a.m. to 8:00 p.m.
eastern time on the solicitation close date.


                Grants.gov number assigned to this solicitation: BJA-2018-13634



                                 Release date: March 13, 2018




                                                                                                  2
                                                                                    BJA-2018-13634
    Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 4 of 44 PageID #:237




Contents
A. Program Description ................................................................................................................. 4
   Overview ................................................................................................................................... 4
   Program-specific Information .................................................................................................... 4
   Goal, Objectives, and Deliverables ........................................................................................... 5
   Evidence-based Programs or Practices .................................................................................. 12
   Information Regarding Potential Evaluation of Programs and Activities ................................. 13
B. Federal Award Information ..................................................................................................... 13
   Type of Award ......................................................................................................................... 13
   Financial Management and System of Internal Controls ........................................................ 14
   Budget Information .................................................................................................................. 15
   Cost Sharing or Matching Requirement .................................................................................. 15
   Pre-agreement Costs (also known as Pre-award Costs) ........................................................ 15
   Limitation on Use of Award Funds for Employee Compensation; Waiver ............................... 16
   Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs ................... 16
   Costs Associated with Language Assistance (if applicable) ................................................... 16
C. Eligibility Information .............................................................................................................. 17
D. Application and Submission Information ................................................................................ 17
   What an Application Should Include ....................................................................................... 17
   How To Apply .......................................................................................................................... 29
E. Application Review Information .............................................................................................. 33
   Review Criteria ........................................................................................................................ 33
   Review Process ...................................................................................................................... 35
F. Federal Award Administration Information .............................................................................. 37
   Federal Award Notices ............................................................................................................ 37
   Administrative, National Policy, and Other Legal Requirements............................................. 37
   General Information about Post-Federal Award Reporting Requirements.............................. 38
G. Federal Awarding Agency Contact(s) .................................................................................... 38
H. Other Information ................................................................................................................... 38
   Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a) .................... 38
   Provide Feedback to OJP ....................................................................................................... 39
   Appendix A: Application Checklist .......................................................................................... 40
   Appendix B: References and Resources ................................................................................ 42




                                                                                                                                               3
                                                                                                                            BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 5 of 44 PageID #:238




            Second Chance Act Comprehensive
          Community-based Adult Reentry Program
                    CFDA # 16.812

A. Program Description
Overview
Over 2.1 million individuals are incarcerated in federal and state prisons, and millions of people
cycle through jails every year. Ninety-five percent of all incarcerated individuals today will
eventually be released and will return to communities. The Second Chance Act of 2007 (Pub. L.
110-199) provides a comprehensive response to ensure that the transition individuals make
from prison, jail, or juvenile residential facilities to the community is successful and promotes
public safety.

Second Chance Act grant funding is designed to help communities develop and implement
comprehensive and collaborative strategies that address the challenges posed by reentry and
recidivism reduction. “Reentry” is not a specific program, but rather a process that starts when
an individual is initially incarcerated and ends when he or she has been successfully
reintegrated in the community as a law-abiding citizen.

Statutory Authority: Section 211 of the Second Chance Act, codified at 34 U.S.C. § 60531,
authorizes grants to nonprofit organizations and federally recognized Indian tribes that may be
used for services to promote the safe and successful community reintegration of adults who
have been incarcerated. Additional authority for awards made under this solicitation may be
provided by a full-year appropriations act for FY 2018. As of the writing of this solicitation, the
Department of Justice is operating under a short-term "Continuing Resolution”; no full-year
appropriation for the Department has been enacted for FY 2018.

Program-specific Information
The Second Chance Act Comprehensive Community-based Adult Reentry Program supports
organizations or tribes providing comprehensive reentry services to program participants
throughout the transition from jail or prison to the community. Under this solicitation, BJA is
seeking applications to implement or expand on reentry programs that demonstrate strong
partnerships with corrections, parole, probation, law enforcement, and other reentry service
providers. These partnerships should enhance efforts to meet the needs of individuals at
medium- to high-risk to reoffend, as determined by validated criminogenic risk assessments.
This includes ensuring cognitive behavioral programming is in place pre-release, whether by the
lead applicant or a partnering agency.

Participants are expected to be screened, assessed, and identified for program participation
pre-release. During the post-release phase of the reentry program, participants will receive case
management services and be connected to evidence-based programming designed to ensure
that the transition from prison or jail to the community is safe and successful. Where feasible,
case management services and evidence-based programming should begin during the pre-
release phase.

                                                                                                      4
                                                                                      BJA-2018-13634
    Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 6 of 44 PageID #:239



Proposed programs should document plans to evaluate the impact of their collaborations and
the services provided. Applicants are encouraged to explore outcomes such as program
engagement, family reunification and stability, financial literacy/economic stability, housing
stability, and other outcomes in addition to recidivism reduction.

Community- and faith-based organizations are well situated to respond to the needs of the
reentry population because they are often located in the communities to which these men and
women are returning; they hire staff from the local community; and they are well connected to
networks of other service providers that address the individualized needs of people leaving
incarceration.

Community- and faith-based organizations are also well positioned to engage with people who
have been incarcerated, spent time on probation/parole, and/or participated in reentry
programming, including eliciting and providing insight on how reentry programs can be
developed and implemented to support successful reintegration. Community- and faith-based
organizations can also work with the formerly incarcerated population in other important ways,
either as peer mentors and/or employed program staff, because they may be viewed as role
models with whom participants can identify, as compared with other professional staff who may
be viewed as authority figures. 2

In FY 2018, there are two categories of grants supported under this solicitation. Eligible
applicants are limited to nonprofit organizations(including tribal nonprofit organizations) with a
documented history of providing comprehensive, evidence-based reentry services, and federally
recognized Indian tribes (as determined by the Secretary of the Interior).

    •   Category 1 – Community-based Adult Reentry. Competition ID: BJA-2018-13992
           o Target Population: The proposed program must commit to serving a minimum of
              150 people that meet the target population requirements of this grant.
           o Award Amount: Awardees will receive up to $1,000,000 each.

    •   Category 2 – Community-based Adult Reentry with Small and Rural Organizations.
        Competition ID: BJA-2018-13993
           o Applicants must demonstrate an annual operating budget of $1,000,000 or less
              and not be a chapter or affiliate of a national organization, as defined by having a
              licensing or other agreement where the national entity provides financial and/or
              operational support. Special consideration will be given to those organizations
              operating in and serving a rural area of the country.
           o Target Population: The proposed program must commit to serving a minimum of
              75 people that meet the target population requirements of this grant.
           o Award Amount: Awardees will receive up to $500,000 each.

Goal, Objectives, and Deliverables

Goal
The goal of the Community-based Adult Reentry Program is to support community- and
faith-based organizations in developing and implementing comprehensive and collaborative
programs that reduce recidivism of people who are reentering communities from

2Fletcher, Del Roy and Elaine Batty, 2012. Offender Peer Interventions: What Do We Know? Sheffield, UK: Sheffield
Hallam University Centre for Regional Economic and Social Research, 2012.
                                                                                                                5
                                                                                                 BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 7 of 44 PageID #:240



incarceration who are at medium to high risk of reoffending. Recidivism reduction is a
cornerstone of a crime reduction strategy and this program supports the Department of
Justice’s priority of reducing violent crime and increasing public safety.

Objectives
   • Develop comprehensive case management plans that directly address criminogenic
       risks and needs, as identified by validated criminogenic risk assessments, and include
       delivery or facilitation of services in a manner consistent with participants’ learning styles
       and abilities.
   • Demonstrate increased collaboration between community- and faith-based organizations
       and corrections, community supervision, law enforcement, and other local reentry
       stakeholders.

Deliverables
Applicants will be required to address the following mandatory requirements in their proposal.
All grantees will be expected to submit a Planning and Implementation Guide at the end of their
planning phase and a final evaluation report at the end of the program.

   •   Mandatory Requirements
       1. Planning Phase. Include in the proposal a timeline and plan for a planning phase of
          up to 12 months. Grantees will be expected to complete a planning phase, prior to
          implementing services, which requires working with BJA’s technical assistance
          provider and approval from BJA before activity may begin toward the full
          implementation of their programs. During the planning phase, applicants will build
          upon and strengthen compliance with the mandatory requirements as well as clarify
          and enhance program operations and service delivery.
              a. Grantees will receive intensive technical assistance and will be allowed to
                 access a portion of the total grant award ($200,000 for Category 1 and
                 $100,000 for Category 2) in order to complete and submit a required Planning
                 and Implementation Guide provided by the BJA technical assistance
                 provider—the National Reentry Resource Center (NRRC)—which will guide
                 each grantee in developing a strategic plan that incorporates evidence-based
                 programs, policies, and practices. Program budget approval and coordination
                 with a technical assistance coordinator is required to complete and submit a
                 planning and implementation guide.
              b. Once Planning and Implementation Guides are submitted and approved by
                 BJA, and a special condition to release the funds has been approved,
                 grantees will move into the Implementation Phase of their project and gain
                 access to the remainder of their grant funds.

       2. Correctional Partner Memorandum of Agreement. Include as an attachment a
          Memorandum of Agreement or Understanding (MOA or MOU), or other
          documentation more binding than a letter of support, that clearly demonstrates an
          established collaborative relationship between the applicant and the correctional
          agencies that: 1) oversee the specific facility or facilities from which the applicant
          proposes to recruit the target reentering population; and 2) oversee community
          corrections (probation and/or parole) for the target population. The MOAs/MOUs
          must include the following information:
              a. The roles and responsibilities for staff from both agencies involved in the
                  program.
                                                                                                   6
                                                                                      BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 8 of 44 PageID #:241



          b. Terms of access to the correctional facility or facilities for program staff. (If
             applicants are unable to conduct in-reach into correctional facilities, the
             application should explain the reason(s) why such access is not practicable.)
          c. Information on pre-release programming and interventions provided by the
             correctional agency to each participant.
          d. The data elements and performance measures that the partnering agencies
             will provide—or assist the grantee in obtaining—for the purpose of measuring
             the impact of grant activities. In particular, the MOAs/MOUs should account
             for how the applicant will receive information related to court and criminal
             justice system involvement such as re-arrest, reconviction, revocation, and
             reincarceration, as required by this solicitation’s performance measures.
          e. A strong history of collaboration. The extent to which the applicant is able to
             demonstrate a collaborative partnership with institutional and/or community
             corrections agencies, access to participants within facilities prior to release ,
             and the ability and willingness of institutional and/or community corrections
             agencies to share data for performance measurement purposes will be key
             factors in assessing the strength of applications.

       Resource Note: Community-based Organizations and Corrections Agencies:
       Relationship Building Questionnaire. This questionnaire is designed to highlight topic
       areas that are important for community-based organizations to discuss with their
       potential corrections partner(s) prior to formalizing a partnership.

   3. Law Enforcement Memorandum of Agreement (MOA). Include as an attachment
      a MOA or Memorandum of Understanding (MOU), or other documentation more
      binding than a letter of support, which clearly demonstrates an established
      collaborative relationship between the applicant and the local law enforcement
      agency. The grantee may provide multiple MOAs/MOUs, as necessary, if providing
      services in multiple or overlapping jurisdictions (e.g., municipal police department and
      county sheriff’s office). The MOAs/MOUs should specify how the applicant will
      coordinate with law enforcement to address the complex issues of those returning
      from incarceration. Applicants are strongly encouraged to coordinate and consult
      with law enforcement in an advisory capacity and may consider utilizing them to
      provide training to staff and volunteers on the perspective and role of law
      enforcement.

       Resource Note: Exploring the Role of the Police in Prisoner Reentry.

   4. Integration of Risk and Needs Assessment. Applicants must use, or collaborate
      with a corrections agency to use, information gathered from an empirically validated
      assessment tool(s) to determine the risk level and identify the criminogenic needs of
      the individuals to be referred to the program. Case plans/reentry plans should be
      directly informed by the information gathered from the risk and needs assessment.
      Applicants are expected to describe the proposed assessment process in the
      Program Narrative (see Review Criteria at page 33).

   5. Cognitive-based Programming. Clearly document the evidence-based, cognitive-
      based programming that will be used to address criminogenic risk and needs pre-
      and post-release. If the program’s pre-release interactions are limited to screening,
      assessment, and identification for the program, document what existing cognitive-
                                                                                              7
                                                                                BJA-2018-13634
   Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 9 of 44 PageID #:242



             based services the population will receive while incarcerated (either from the
             corrections agency or other service providers) and how the program will build on or
             complement that programming.

         6. Target Population. The Program Narrative must include an estimate of the total
            number of individuals the proposed program plans to serve 3 during the project
            period (see Review Criteria at page 33). The number of individuals to be served must
            be at least 150 for Category 1 grantees and 75 for Category 2 grantees. Provide data
            to demonstrate that the number of individuals in the target population, which the
            application proposes to serve, is based on a reasonable estimate. 4 The target
            population for the program must be a specific subset of:

                  •   Medium- to high-risk individuals, as identified using a validated criminogenic
                      risk assessment tool
                  •   Aged 18 or older and convicted as an adult
                  •   Incarcerated in a state, local, or tribal prison or jail at the time of enrollment in
                      the program. For federally recognized Indian tribes, the individuals may be
                      housed in a tribal, regional, county, or local jail pursuant to state or tribal law.

             “Risk” is defined as the likelihood that a person will re-offend upon release from a
             facility. Applicants must identify the validated criminogenic risk assessment tool used
             to determine risk level and the risk levels eligible for participation (either high-risk or
             medium- and high-risk).

             Applicants must identify and define the subset of individuals, or combination of
             subsets, that are proposed to be the target population of their program. For example,
             applicants may choose to specifically target individuals who, in addition to meeting
             the above criteria:
                 • Represent a specific demographic or set of demographics (age, gender, etc.);
                 • Are returning to a specific community, neighborhood, or zip code; and/or
                 • Are housed in the same facility.

         7. Collaboration with an Evaluation Partner. Provide documentation that clearly
            demonstrates a partnership with an evaluator or researcher and a plan to coordinate
            on: developing outcomes; collecting and analyzing data; the development of a
            definition of recidivism that aligns to the identified baseline recidivism rate; the
            development of clear and quantitative definitions for key terms including “enrolled”
            and “completed”; monitoring and evaluating program performance; quality assurance
            of program services and operations; and conducting final analysis and completing a
            report.

         8. Baseline Recidivism Rate. The Program Narrative should include a baseline

3 For the purposes of this grant, “serve” entails enrolling and providing at least one of the proposed program’s

services to an eligible individual.
4 If the applicant is requesting funds for a program that is currently operational, the applicant must state how many

people the program has served (who meet the stated target population characteristics) over the past 6 months. If the
applicant is proposing to implement a “new program,” the applicant must state how many people met the target
population characteristics within the past 6 months. Those served or eligible over the past 6 months will provide the
foundation for determining the total number of people the proposed program plans to serve. BJA will measure the
applicant against this target number, if the applicant is selected to receive an award.
                                                                                                                    8
                                                                                                     BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 10 of 44 PageID #:243



           recidivism rate for the proposed target population, specifying the definition used (e.g.,
           arrest, conviction, reincarceration) and including documentation to support the
           development of the rate.

       9. Plan to Measure Outcomes. Articulate a clear plan to track program participant
          outcomes for at least 12 months following release. This plan must describe the
          process for obtaining information about recidivism from the relevant law
          enforcement, correctional and/or community corrections agencies. As described in
          the Performance Measures section below, grantees will also be required to provide
          the number of program participants who are re-incarcerated within the 12-month
          period following their initial release.

       10. Strong Partnerships. Articulate a clear plan to maintain regular communication with
           program partners including, at a minimum, quarterly meetings with formal partners
           including corrections, community corrections, and the evaluator to ensure information
           is being shared effectively, challenges are being troubleshot, and efforts to improve
           the program are developed in collaboration with stakeholders.

Priority Consideration
Priority consideration will be given to applicants who:

   1. Propose programs that target high-risk individuals who are currently convicted of a
      violent offense or have a history of violent offense convictions. When determining what
      qualifies as a violent offense, programs should consult with local law enforcement and
      use the definition that aligns with the definition used by the program’s local jurisdiction.

   2. Provide for an independent evaluation of the project that includes, to the maximum
      extent feasible, random assignment of individuals to program delivery and control
      groups, as per the Second Chance Act, Section 211(c). Applicants may refer to this
      Research Partner Q&A document to learn answers to common questions about research
      partnerships, including how to identify a well-qualified research partner. If no existing
      research partnership is in place, inquiring with a sociology or criminology department at
      a local college or university is often a good place to start.

   3. Incorporate feedback and involvement of victims of crime and their families, law
      enforcement, individuals who have been incarcerated, and families of incarcerated
      individual.

   4. Programs that plan to develop or have an existing relationship with their local reentry
      council or task force and document efforts to collaborate and coordinate on reentry
      services.

   5. Operate out of a rural area of the country and serve a population returning to a rural
      community. This consideration applies to Category 2 grant applicants.

Allowable Uses of Funds
Although each of the Mandatory Requirements must be included in the application, additional
uses for the funds may be proposed to ensure a robust, evidence-informed reentry program
appropriate for the target population and jurisdiction.


                                                                                                     9
                                                                                     BJA-2018-13634
    Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 11 of 44 PageID #:244



     1. Using Criminogenic Risk and Needs Information to Reduce Recidivism. Applicants
        can use grant funding to conduct assessments using reliable, locally validated risk and
        needs tools to match individuals with appropriate treatment and reentry services
        (Desmarais and Singh 2013). Alternatively, applicants may receive assessment
        information from their correctional and/or community corrections partner, in which case
        the MOA or MOU must detail the process for sharing that data.

     2. Providing Sustained Case Planning/Management in the Community. Reentry
        programs should ideally begin when the individual is first incarcerated and continue
        when the individual is released to the community. Individuals, post-incarceration, are at
        the highest risk of re-arrest during the first few months after release, and therefore
        services should be most intensive during that period. Applicants are strongly urged, and
        may use grant funding, to provide pre- and post-release case management that is
        sustained over a period of at least 6 months post-release.

     3. Supporting a Comprehensive Range of Services. Although individuals reentering the
        community have a variety of needs, applicants are encouraged to structure programs to
        address criminogenic needs—the characteristics most closely associated with the
        likelihood for future offending behavior—which can be identified through an
        assessment. 5 Applicants are strongly urged to provide treatment interventions that target
        criminal thinking, especially for higher risk individuals, and provide training for staff in
        utilizing cognitive-behavioral interventions and strategies. Based on an individual’s
        risk/needs assessment, applicants may use grant funding to make available a
        comprehensive range of programs and a process for addressing the needs of each
        individual returning from incarceration including the following:

         •    Treatment services that employ the cognitive, behavioral, and social learning
              techniques of modeling, role playing, reinforcement, resource provision, and
              cognitive restructuring.
         •    Substance abuse treatment (including alcohol abuse).
         •    Educational, literacy, and vocational training; job readiness; and job placement
              services.
         •    Housing and homelessness support services, including permanent supportive
              housing.
         •    Medical and mental health care services, including facilitating enrollment in health
              care plans.
         •    Facilitating obtaining locally issued identification cards and other proof of identity.
         •    Veteran-specific services, as applicable.
         •    Culturally-based programming.
         •    Programs that encourage safe, healthy, and responsible family and parent-child
              relationships and enhance family reunification, as appropriate.
         •    Gender-responsive and trauma-informed services.

         Applicants may choose to focus their reentry program around one or more of these
         areas based on their competencies and expertise, while partnering with other agencies
         or programs to address other identified needs.


5Criminogenic need factors include a history of anti-social behavior; anti-social personality pattern; anti-social
cognition; anti-social associates; family/marital; school/work; leisure/recreation; and substance abuse.
                                                                                                                     10
                                                                                                        BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 12 of 44 PageID #:245



 4. Providing Pre- and/or Post-release Mentoring. Mentoring can provide pro-social
    benefits that are perhaps most evident with peer mentoring, in which participants are
    paired with individuals with similar experiences in the criminal justice system. Trained
    mentors can support the individuals’ preparations for release and help link them to
    programs and services in the community that address their identified needs. In addition,
    mentors provide emotional support and encouragement to individuals returning from
    incarceration, hold them accountable throughout the treatment process, and play active
    roles in promoting positive behavioral changes. If mentoring is a component of the
    proposed program, applicants should:

    •   Describe a standardized plan for recruiting, training, monitoring, supporting, and
        retaining mentors.
    •   Include the eligibility requirements for mentors, the number of mentors who will be
        recruited, a timeline for recruiting mentors, how the program will cultivate a diverse
        pool of mentors for the target population, and list the community partners the
        applicant will engage in recruiting mentors.
    •   Define the roles of mentors in relation to the rest of the reentry program staff (case
        managers, coaches, etc.), including the timeframe for the mentoring relationship.
    •   Describe the mentoring model, including whether mentor matches are one-on-one,
        group mentoring (one mentor to a group of participants), team mentoring (multiple
        mentors to a limited number of participants), or a combination of models.
    •   Describe how mentors and participants will be matched.
    •   Explain how peer mentors will be incorporated.
    •   Specify if and how mentors will be compensated (either as employees or through
        stipends).
    •   Describe the initial and ongoing training mentors will receive to better equip them to
        support the target population.

    Additionally, if incorporating mentoring, programs should consider measuring how
    mentoring impacts engagement in other reentry services and improves reentry outcomes
    such as family engagement and employment.

    Resource Note: Mentoring as a Component of Reentry: Practical Considerations from
    the Field. This resource offers five broad, field-based practical considerations for
    incorporating mentoring into reentry programs for adults.

 5. Supporting Job Readiness and Employability. Funds can be used to support
    strategies and programs designed to improve the employability of individuals returning to
    the community by facilitating placement in wage-paid work, job readiness and skills
    training, and supportive services to help individuals facing barriers to employment
    succeed in the workforce. Please note subsidizing or paying the wages of participants is
    not an allowable use.

    Resource Note: Integrated Reentry and Employment Strategies: Reducing Recidivism
    and Promoting Job Readiness. This resource was developed to assist policymakers,
    system administrators, and practitioners collaboratively determine whether resources are
    focused on the right people, with the right interventions, at the right time. It provides
    guidance on integrating reentry and employment strategies using a resource-allocation
    and service matching tool.

                                                                                             11
                                                                                 BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 13 of 44 PageID #:246



   6. Increasing Access to Health Benefits. Develop and implement strategies to identify
      and enroll eligible, uninsured program participants in Medicaid, Social Security, Veterans
      Benefits or other insurance, and to connect them to treatment providers, as appropriate.
      Plan and strategize for how expanded options for access to healthcare can enhance
      outcomes for individuals returning home from incarceration.

   7. Providing Staff Training, Coaching, and Performance Evaluations on Adopted
      Evidence-based Practices and Working with Reentry Populations. Implemented
      reentry programs should provide adequate staff training and coaching to appropriately
      use cognitive-behavioral interventions and strategies on the utilization of evidence-based
      programs and practices. Staff performance evaluations should contain items that reflect
      an expectation of fidelity to an evidence-based practice. Additionally, staff should be
      trained and evaluated on their competency to serve diverse populations and understand
      reentry barriers

   8. Resources to Support Civil Legal Aid.
      It is allowable to use funds under this program to provide assistance and coordination to
      support successful reintegration through limited legal advice and
      referral. Such guidance and coordination may include the following areas: securing a
      driver’s license; expunging or limiting access to criminal records; creating and/or
      modifying child support orders; family services that help stabilize individuals and
      families; finding and maintaining adequate housing; finding and maintaining
      employment; and corrections to reports that fall under the Fair Credit Reporting Act.
      Please note, direct representation in litigation, through court filings or through other
      litigation services, is not an allowable cost under FY 2018 funding.

   9. Develop or Enhance an Existing Data System.
      A data system should capture information that assists with tracking key indicators of
      staff, program, and individual progress. This data should be used to identify successes
      and areas of improvement to address barriers to staff, program, or individual progress.

The Goal, Objectives, and Deliverables are directly related to the performance measures that
demonstrate the results of the work completed, as discussed in Section D. Application and
Submission Information, under Program Narrative.

Evidence-based Programs or Practices
OJP strongly emphasizes the use of data and evidence in policy making and program
development in criminal justice, juvenile justice, and crime victim services. OJP is committed to:

   •   Improving the quantity and quality of evidence OJP generates.
   •   Integrating evidence into program, practice, and policy decisions within OJP and the
       field.
   •   Improving the translation of evidence into practice.

OJP considers programs and practices to be evidence-based when their effectiveness has been
demonstrated by causal evidence, generally obtained through one or more outcome
evaluations. Causal evidence documents a relationship between an activity or intervention
(including technology) and its intended outcome, including measuring the direction and size of a
change, and the extent to which a change may be attributed to the activity or
intervention. Causal evidence depends on the use of scientific methods to rule out, to the extent
                                                                                                12
                                                                                    BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 14 of 44 PageID #:247



possible, alternative explanations for the documented change. The strength of causal evidence,
based on the factors described above, will influence the degree to which OJP considers a
program or practice to be evidence-based.

The OJP CrimeSolutions.gov website at https://www.crimesolutions.gov is one resource that
applicants may use to find information about evidence-based programs in criminal justice,
juvenile justice, and crime victim services.

Information Regarding Potential Evaluation of Programs and Activities
The Department of Justice has prioritized the use of evidence-based programming and deems it
critical to continue to build and expand the evidence informing criminal and juvenile justice
programs to reach the highest level of rigor possible. Therefore, applicants should note that the
Office of Justice Programs may conduct or support an evaluation of the programs and activities
funded under this solicitation. Recipients and sub-recipients will be expected to cooperate with
program-related assessments or evaluation efforts, including through the collection and
provision of information or data requested by OJP (or its designee) for the assessment or
evaluation of any activities and/or outcomes of those activities funded under this solicitation.
The information or data requested may be in addition to any other financial or performance data
already required under this program.


B. Federal Award Information
BJA expects to make awards in two categories for the following amounts and periods of
performance:
    • Category 1: up to eight awards of up to $1,000,000 each, with an estimated total
       amount awarded of up to $8,000,000. BJA expects to make awards for a 36-month
       period of performance to begin on or about October 1, 2018.
   •   Category 2: up to four awards of up to $500,000 each, with an estimated total amount
       awarded of up to $2,000,000. BJA expects to make awards for a 36-month period of
       performance to begin on or about October 1, 2018.

BJA may, in certain cases, provide additional funding in future years to awards made under this
solicitation, through continuation awards. In making decisions regarding continuation awards,
OJP will consider, among other factors, the availability of appropriations, when the program or
project was last competed, OJP’s strategic priorities, and OJP’s assessment of both the
management of the award (for example, timeliness and quality of progress reports), and the
progress of the work funded under the award.

All awards are subject to the availability of appropriated funds and to any modifications or
additional requirements that may be imposed by law.

Type of Award
BJA expects to make any award under this solicitation in the form of a grant. See
Administrative, National Policy, and Other Legal Requirements, under Section F. Federal Award
Administration Information, for a brief discussion of important statutes, regulations, and award
conditions that apply to many (or in some cases, all) OJP grants.



                                                                                               13
                                                                                    BJA-2018-13634
    Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 15 of 44 PageID #:248




Financial Management and System of Internal Controls
Award recipients and subrecipients (including recipients or subrecipients that are pass-through
entities 6) must, as described in the Part 200 Uniform Requirements 7 as set out at 2 C.F.R.
200.303:

     (a) Establish and maintain effective internal control over the Federal award that
         provides reasonable assurance that [the recipient (and any subrecipient)] is
         managing the Federal award in compliance with Federal statutes, regulations,
         and the terms and conditions of the Federal award. These internal controls
         should be in compliance with guidance in “Standards for Internal Control in the
         Federal Government” issued by the Comptroller General of the United States and
         the “Internal Control Integrated Framework”, issued by the Committee of
         Sponsoring Organizations of the Treadway Commission (COSO).

     (b) Comply with Federal statutes, regulations, and the terms and conditions of the
         Federal awards.

     (c) Evaluate and monitor [the recipient’s (and any subrecipient’s)] compliance with
         statutes, regulations, and the terms and conditions of Federal awards.

     (d) Take prompt action when instances of noncompliance are identified including
         noncompliance identified in audit findings.

     (e) Take reasonable measures to safeguard protected personally identifiable
         information and other information the Federal awarding agency or pass-through
         entity designates as sensitive or [the recipient (or any subrecipient)] considers
         sensitive consistent with applicable Federal, state, local, and tribal laws regarding
         privacy and obligations of confidentiality.

To help ensure that applicants understand the applicable administrative requirements and cost
principles, OJP encourages prospective applicants to enroll, at no charge, in the DOJ Grants
Financial Management Online Training, available at https://ojpfgm.webfirst.com/. (This training is
required for all OJP award recipients.)

Also, applicants should be aware that OJP collects information from applicants on their financial
management and systems of internal controls (among other information) which is used to make
award decisions. Under Section D. Application and Submission Information, applicants may
access and review a questionnaire—the OJP Financial Management and System of Internal
Controls Questionnaire—that OJP requires all applicants (other than an individual applying in
his/her personal capacity) to download, complete, and submit as part of the application.




6 For purposes of this solicitation, the phrase “pass-through entity” includes any recipient or subrecipient that
provides a subaward ("subgrant”) to a subrecipient (subgrantee) to carry out part of the funded award or program.
Additional information on proposed subawards is listed under What an Application Should Include, Section 4c of this
solicitation.
7 The "Part 200 Uniform Requirements” means the DOJ regulation at 2 C.F.R Part 2800, which adopts (with certain

modifications) the provisions of 2 C.F.R. Part 200.
                                                                                                                 14
                                                                                                   BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 16 of 44 PageID #:249



Budget Information
Applicants must budget funding to travel to DOJ-sponsored trainings. Applicants should
estimate the costs of travel and accommodations for teams of three to attend two trainings for
two days each in Washington, D.C.

Unallowable Uses for Award Funds
In addition to the unallowable costs identified in the DOJ Grants Financial Guide, award funds
may not be used for the following:
• Prizes/rewards/entertainment/trinkets (or any type of monetary incentive)
• Client stipends
• Gift cards
• Vehicles
• Food and beverage

For questions pertaining to budget and examples of allowable and unallowable costs, see the
DOJ Grants Financial Guide.

Cost Sharing or Matching Requirement
This solicitation does not require a match. However, if a successful application proposes a
voluntary match amount, and OJP approves the budget, the total match amount incorporated
into the approved budget becomes mandatory and subject to audit.

Award Special Condition – Withholding of Funds for BJA Action Plan
Once awarded, each grant award will have in place a special condition withholding all but
$200,000 for category 1 and $100,000 for category 2, which will allow grantees to complete the
Planning and Implementation Guide within 180 days of receiving final approval of the project’s
budget from the Office of the Chief Financial Officer (OCFO). The recipient will not be
authorized to obligate, expend, or draw down funds in excess of these amounts until BJA has
reviewed and approved the action plan and a Grant Adjustment Notice has been issued and
approved to remove the special condition.

For additional information on cost sharing and match, see the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.3b.htm.

Pre-agreement Costs (also known as Pre-award Costs)
Pre-agreement costs are costs incurred by the applicant prior to the start date of the period of
performance of the federal award.

OJP does not typically approve pre-agreement costs; an applicant must request and obtain the
prior written approval of OJP for all such costs. All such costs incurred prior to award and prior
to approval of the costs are incurred at the sole risk of the applicant. (Generally, no applicant
should incur project costs before submitting an application requesting federal funding for those
costs.) Should there be extenuating circumstances that make it appropriate for OJP to consider
approving pre-agreement costs, the applicant may contact the point of contact listed on the title
page of this solicitation for the requirements concerning written requests for approval. If
approved in advance by OJP, award funds may be used for pre-agreement costs, consistent
with the recipient’s approved budget and applicable cost principles. See the section on Costs
Requiring Prior Approval in the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/index.htm for more information.
                                                                                                  15
                                                                                     BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 17 of 44 PageID #:250




Limitation on Use of Award Funds for Employee Compensation; Waiver
With respect to any award of more than $250,000 made under this solicitation, a recipient may
not use federal funds to pay total cash compensation (salary plus cash bonuses) to any
employee of the recipient at a rate that exceeds 110 percent of the maximum annual salary
payable to a member of the federal government’s Senior Executive Service (SES) at an agency
with a Certified SES Performance Appraisal System for that year. 8 The 2018 salary table for
SES employees is available on the Office of Personnel Management website at
https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-
tables/18Tables/exec/html/ES.aspx. Note: A recipient may compensate an employee at a
greater rate, provided the amount in excess of this compensation limitation is paid with non-
federal funds. (Non-federal funds used for any such additional compensation will not be
considered matching funds, where match requirements apply.) If only a portion of an
employee's time is charged to an OJP award, the maximum allowable compensation is equal to
the percentage of time worked times the maximum salary limitation.

The Assistant Attorney General for OJP may exercise discretion to waive, on an individual
basis, this limitation on compensation rates allowable under an award. An applicant that
requests a waiver should include a detailed justification in the Budget Narrative of its
application. An applicant that does not submit a waiver request and justification with its
application should anticipate that OJP will require the applicant to adjust and resubmit the
budget.

The justification should address, in the context of the work the individual would do under the
award, the particular qualifications and expertise of the individual, the uniqueness of a service
the individual will provide, the individual’s specific knowledge of the proposed program or
project, and a statement that explains whether and how the individual’s salary under the award
would be commensurate with the regular and customary rate for an individual with his/her
qualifications and expertise, and for the work he/she would do under the award.

Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs
OJP strongly encourages every applicant that proposes to use award funds for any conference-,
meeting-, or training-related activity (or similar event) to review carefully—before submitting an
application—the OJP and DOJ policy and guidance on approval, planning, and reporting of such
events, available at
https://www.ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm. OJP policy
and guidance (1) encourage minimization of conference, meeting, and training costs; (2) require
prior written approval (which may affect project timelines) of most conference, meeting, and
training costs for cooperative agreement recipients, as well as some conference, meeting, and
training costs for grant recipients; and (3) set cost limits, which include a general prohibition of
all food and beverage costs.

Costs Associated with Language Assistance (if applicable)
If an applicant proposes a program or activity that would deliver services or benefits to
individuals, the costs of taking reasonable steps to provide meaningful access to those services
or benefits for individuals with limited English proficiency may be allowable. Reasonable steps



8 OJP does not apply this limitation on the use of award funds to the nonprofit organizations listed in Appendix VIII to

2 C.F.R. Part 200.
                                                                                                                      16
                                                                                                       BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 18 of 44 PageID #:251



to provide meaningful access to services or benefits may include interpretation or translation
services, where appropriate.

For additional information, see the "Civil Rights Compliance" section under “Overview of Legal
Requirements Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018
Awards” in the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.


C. Eligibility Information
Applicants are limited to nonprofit organizations (including tribal nonprofit organizations) with a
documented history of providing comprehensive, evidence-based reentry services, and federally
recognized Indian tribes (as determined by the Secretary of the Interior).

    •   Category 1 – Community-based Adult Reentry
           o Target Population: The proposed program must commit to serving a minimum of
              150 people that meet the target population requirements of this grant.
           o Award Amount: Awardees will receive up to $1,000,000 each.

    •   Category 2 – Community-based Adult Reentry with Small and Rural Organizations
           o Applicants must demonstrate an annual operating budget of $1,000,000 or less
              and not be a chapter or affiliate of a national organization as defined by having a
              licensing or other agreement where the national entity provides financial and/or
              operational support. Special consideration will be given to those organizations
              operating in and serving a rural area of the country.
           o Target Population: The proposed program must commit to serving a minimum of
              75 people that meet the target population requirements of this grant.
           o Award Amount: Awardees will receive up to $500,000 each.

For information on cost sharing or match requirements, see Section B. Federal Award
Information.


D. Application and Submission Information
What an Application Should Include
This section describes in detail what an application should include. An applicant should
anticipate that if it fails to submit an application that contains all of the specified elements, it may
negatively affect the review of its application; and, should a decision be made to make an
award, it may result in the inclusion of award conditions that preclude the recipient from
accessing or using award funds until the recipient satisfies the conditions and OJP makes the
funds available.

Moreover, an applicant should anticipate that an application that OJP determines is
nonresponsive to the scope of the solicitation, or that OJP determines does not include the
application elements that BJA has designated to be critical, will neither proceed to peer review,
nor receive further consideration. For this solicitation, BJA has designated the following
application elements as critical: Abstract, Program Narrative, Budget Detail Worksheet and
Budget Narrative, and Memoranda of Agreement or Understanding (MOA or MOU) with both the
correctional partner and law enforcement.

                                                                                                     17
                                                                                         BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 19 of 44 PageID #:252



NOTE: OJP has combined the Budget Detail Worksheet and Budget Narrative in a single
document collectively referred to as the Budget Detail Worksheet. See “Budget Information and
Associated Documentation” below for more information about the Budget Detail Worksheet and
where it can be accessed.

OJP strongly recommends that applicants use appropriately descriptive file names (e.g.,
“Program Narrative,” “Budget Detail Worksheet,” “Timelines,” “Memoranda of Understanding,”
“Résumés”) for all attachments. Also, OJP recommends that applicants include résumés in a
single file.

Please review the “Note on File Names and File Types” under How To Apply to be sure
applications are submitted in permitted formats.

1. Information to Complete the Application for Federal Assistance (SF-424)
   The SF-424 is a required standard form used as a cover sheet for submission of pre-
   applications, applications, and related information. Grants.gov and the OJP Grants
   Management System (GMS) take information from the applicant’s profile to populate the
   fields on this form. When selecting "type of applicant," if the applicant is a for-profit entity,
   select "For-Profit Organization" or "Small Business" (as applicable).

   To avoid processing delays, an applicant must include an accurate legal name on its SF-
   424. On the SF-424, current OJP award recipients, when completing the field for “Legal
   Name” (box 8a), should use the same legal name that appears on the prior year award
   document (which is also the legal name stored in OJP’s financial system.) Also, these
   recipients should enter the Employer Identification Number (EIN) in box 8c exactly as it
   appears on the prior year award document. An applicant with a current, active award(s)
   must ensure that its GMS profile is current. If the profile is not current, the applicant should
   submit a Grant Adjustment Notice updating the information on its GMS profile prior to
   applying under this solicitation.

   A new applicant entity should enter its official legal name in box 8a, its address in box 8d, its
   EIN in box 8b, and its Data Universal Numbering System (DUNS) number in box 8c of the
   SF-424. A new applicant entity should attach official legal documents to its application (e.g.,
   articles of incorporation, 501(c)(3) status documentation, organizational letterhead, etc.) to
   confirm the legal name, address, and EIN entered into the SF-424. OJP will use the System
   for Award Management (SAM) to confirm the legal name and DUNS number entered in the
   SF-424; therefore, an applicant should ensure that the information entered in the SF-424
   matches its current registration in SAM. See the How To Apply section for more information
   on SAM and DUNS numbers.

   Intergovernmental Review: This solicitation ("funding opportunity") is not subject to
   Executive Order 12372. (In completing the SF-424, an applicant is to answer question 19 by
   selecting the response that the “Program is not covered by E.O. 12372.”)

2. Project Abstract

   Applications should include a high quality project abstract that summarizes the proposed
   project in 400 words or less. Project abstracts should be:

   •   Written for a general public audience.
                                                                                                       18
                                                                                        BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 20 of 44 PageID #:253




    •   Submitted as a separate attachment with “Project Abstract” as part of its file name.
    •   Single-spaced, using a standard 12-point font (such as Times New Roman) with 1-inch
        margins.

    The abstract should provide an overall summary of the project and should include the
    following clearly labeled and delineated information:

    •   Legal name of the grant recipient and the title of the project
    •   Geographic location
    •   Whether the correctional partner agency/ facility is a state, local, or tribal entity
    •   Project’s purposes, goals, and deliverables
    •   Description of training and other supports provided to staff
    •   Indication which, if any, priority considerations have been met

    As a separate attachment, the project abstract will not count against the page limit for the
    program narrative.

3. Program Narrative

    The Program Narrative must respond to the solicitation and the Review Criteria (a-d) in the
    order given. The Program Narrative must be double-spaced, using a standard 12-point font
    (Times New Roman is preferred) with no less than 1-inch margins, and must not exceed 20
    pages. Number pages “1 of 20,” “2 of 20,” etc. If the program narrative fails to comply with
    these length-related restrictions, BJA may consider such noncompliance in peer review and
    in final award decisions.

    The following sections should be included as part of the program narrative 9:

    a. Description of the Issue

    b. Project Design and Implementation

    c. Capabilities and Competencies

    d. Plan for Collecting the Data Required for this Solicitation’s Performance Measures

        OJP will require each successful applicant to submit regular performance data that
        demonstrate the results of the work carried out under the award (see “General
        Information about Post-Federal Award Reporting Requirements” in Section F. Federal
        Award Administration Information). The performance data directly relate to the goals,
        objectives, and deliverables identified under "Goals, Objectives, and Deliverables" in
        Section A. Program Description.

        Applicants should visit OJP’s performance measurement page at
        www.ojp.gov/performance to view the specific reporting requirements for this grant
        program.


9 For information on subawards (including the details on proposed subawards that should be included in the

application), see "Budget and Associated Documentation" under Section D. Application and Submission Information.
                                                                                                              19
                                                                                                BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 21 of 44 PageID #:254



       The application should demonstrate the applicant’s understanding of the performance
       data reporting requirements for this grant program and detail how the applicant will
       gather the required data should it receive funding.

       Please note that applicants are not required to submit performance data with the
       application. Performance measures information is included as an alert that successful
       applicants will be required to submit performance data as part of the reporting
       requirements under an award.

       Award recipients will be required to provide the relevant data by submitting quarterly
       performance metrics through BJA’s online Performance Measurement Tool (PMT),
       located at https://bjapmt.ojp.gov/. Applicants should review the complete list of the
       performance measures at: https://bjapmt.ojp.gov/help/scareentryquestionnaire.pdf.

Note on Project Evaluations
An applicant that proposes to use award funds through this solicitation to conduct project
evaluations should be aware that certain project evaluations (such as systematic investigations
designed to develop or contribute to generalizable knowledge) may constitute “research” for
purposes of applicable DOJ human subjects protection regulations. However, project
evaluations that are intended only to generate internal improvements to a program or service, or
are conducted only to meet OJP’s performance measure data reporting requirements, likely do
not constitute “research.” Each applicant should provide sufficient information for OJP to
determine whether the particular project it proposes would either intentionally or unintentionally
collect and/or use information in such a way that it meets the DOJ definition of research that
appears at 28 C.F.R. Part 46 (“Protection of Human Subjects”).

“Research,” for purposes of human subjects protection for OJP-funded programs, is defined as
“a systematic investigation, including research development, testing and evaluation, designed to
develop or contribute to generalizable knowledge.” 28 C.F.R. 46.102(d).

For additional information on determining whether a proposed activity would constitute research
for purposes of human subjects protection, applicants should consult the decision tree in the
“Research and the protection of human subjects” section of the “Requirements related to
Research” webpage of the "Overview of Legal Requirements Generally Applicable to OJP
Grants and Cooperative Agreements - FY 2018 Awards," available through the OJP Funding
Resource Center at https://ojp.gov/funding/Explore/SolicitationRequirements/index.htm.
Every prospective applicant whose application may propose a research or statistical component
also should review the “Data Privacy and Confidentiality Requirements” section on that
webpage.

4. Budget and Associated Documentation
The Budget Detail Worksheet and the Budget Narrative are now combined in a single document
collectively referred to as the Budget Detail Worksheet. The Budget Detail Worksheet is a user-
friendly, fillable, Microsoft Excel-based document designed to calculate totals. Additionally, the
Excel workbook contains worksheets for multiple budget years that can be completed as
necessary. All applicants should use the Excel version when completing the proposed
budget in an application, except in cases where the applicant does not have access to
Microsoft Excel or experiences technical difficulties. If an applicant does not have access to
Microsoft Excel or experiences technical difficulties with the Excel version, then the applicant
should use the 508-compliant accessible Adobe Portable Document Format (PDF) version.
                                                                                                20
                                                                                    BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 22 of 44 PageID #:255




Both versions of the Budget Detail Worksheet can be accessed at
https://ojp.gov/funding/Apply/Forms/BudgetDetailWorksheet.htm.

   a. Budget Detail Worksheet
      The Budget Detail Worksheet should provide the detailed computation for each budget
      line item, listing the total cost of each and showing how it was calculated by the
      applicant. For example, costs for personnel should show the annual salary rate and the
      percentage of time devoted to the project for each employee paid with grant funds. The
      Budget Detail Worksheet should present a complete itemization of all proposed costs.

       For questions pertaining to budget and examples of allowable and unallowable costs,
       see the DOJ Grants Financial Guide at https://ojp.gov/financialguide/DOJ/index.htm.

   b. Budget Narrative
      The Budget Narrative should thoroughly and clearly describe every category of expense
      listed in the Budget Detail Worksheet. OJP expects proposed budgets to be complete,
      cost effective, and allowable (e.g., reasonable, allocable, and necessary for project
      activities).

       An applicant should demonstrate in its budget narrative how it will maximize cost
       effectiveness of award expenditures. Budget narratives should generally describe cost
       effectiveness in relation to potential alternatives and the goals of the project. For
       example, a budget narrative should detail why planned in-person meetings are
       necessary, or how technology and collaboration with outside organizations could be
       used to reduce costs, without compromising quality.

       The Budget Narrative should be mathematically sound and correspond clearly with the
       information and figures provided in the Budget Detail Worksheet. The narrative should
       explain how the applicant estimated and calculated all costs, and how those costs are
       necessary to the completion of the proposed project. The narrative may include tables
       for clarification purposes, but need not be in a spreadsheet format. As with the Budget
       Detail Worksheet, the Budget Narrative should describe costs by year.

   c. Information on Proposed Subawards (if any), as well as on Proposed Procurement
      Contracts (if any)
      Applicants for OJP awards typically may propose to make subawards. Applicants also
      may propose to enter into procurement contracts under the award.

       Whether an action—for federal grants administrative purposes—is a subaward or
       procurement contract is a critical distinction as significantly different rules apply to
       subawards and procurement contracts. If a recipient enters into an agreement that is a
       subaward of an OJP award, specific rules apply—many of which are set by federal
       statutes and DOJ regulations; others by award conditions. These rules place particular
       responsibilities on an OJP recipient for any subawards the OJP recipient may make. The
       rules determine much of what the written subaward agreement itself must require or
       provide. The rules also determine much of what an OJP recipient must do both before
       and after it makes a subaward. If a recipient enters into an agreement that is a
       procurement contract under an OJP award, a substantially different set of federal rules
       applies.
                                                                                               21
                                                                                  BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 23 of 44 PageID #:256




    OJP has developed the following guidance documents to help clarify the differences
    between subawards and procurement contracts under an OJP award and outline the
    compliance and reporting requirements for each. This information can be accessed
    online at https://ojp.gov/training/training.htm.

       •   Subawards under OJP Awards and Procurement Contracts under Awards: A
           Toolkit for OJP Recipients.
       •   Checklist to Determine Subrecipient or Contractor Classification.
       •   Sole Source Justification Fact Sheet and Sole Source Review Checklist.

    In general, the central question is the relationship between what the third-party will do
    under its agreement with the recipient and what the recipient has committed (to OJP) to
    do under its award to further a public purpose (e.g., services the recipient will provide,
    products it will develop or modify, research or evaluation it will conduct). If a third party
    will provide some of the services the recipient has committed (to OJP) to provide, will
    develop or modify all or part of a product the recipient has committed (to OJP) to
    develop or modify, or will conduct part of the research or evaluation the recipient has
    committed (to OJP) to conduct, OJP will consider the agreement with the third party a
    subaward for purposes of federal grants administrative requirements.

    This will be true even if the recipient, for internal or other non-federal purposes, labels or
    treats its agreement as a procurement, a contract, or a procurement contract. Neither
    the title nor the structure of an agreement determines whether the agreement—for
    purposes of federal grants administrative requirements—is a subaward or is instead a
    procurement contract under an award. The substance of the relationship should be given
    greater consideration than the form of agreement between the recipient and the outside
    entity.

    1. Information on proposed subawards
    A recipient of an OJP award may not make subawards ("subgrants") unless the recipient
    has specific federal authorization to do so. Unless an applicable statute or DOJ
    regulation specifically authorizes (or requires) subawards, a recipient must have
    authorization from OJP before it may make a subaward.

    A particular subaward may be authorized by OJP because the recipient included a
    sufficiently-detailed description and justification of the proposed subaward in Program
    Narrative, Budget Detail Worksheet, and Budget Narrative as approved by OJP. If,
    however, a particular subaward is not authorized by federal statute or regulation, and is
    not approved by OJP, the recipient will be required, post-award, to request and obtain
    written authorization from OJP before it may make the subaward.

    If an applicant proposes to make one or more subawards to carry out the federal award
    and program, the applicant should: (1) identify (if known) the proposed subrecipient(s),
    (2) describe in detail what each subrecipient will do to carry out the federal award and
    federal program, and (3) provide a justification for the subaward(s), with details on
    pertinent matters such as special qualifications and areas of expertise. Pertinent
    information on subawards should appear not only in the Program Narrative, but also in
    the Budget Detail Worksheet and Budget Narrative.

                                                                                               22
                                                                                   BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 24 of 44 PageID #:257



       2. Information on proposed procurement contracts (with specific justification for
       proposed noncompetitive contracts over $150,000)
       Unlike a recipient contemplating a subaward, a recipient of an OJP award generally
       does not need specific prior federal authorization to enter into an agreement that—for
       purposes of federal grants administrative requirements—is considered a procurement
       contract, provided that (1) the recipient uses its own documented procurement
       procedures and (2) those procedures conform to applicable federal law, including the
       Procurement Standards of the (DOJ) Part 200 Uniform Requirements (as set out at 2
       C.F.R. 200.317 - 200.326). The Budget Detail Worksheet and Budget Narrative should
       identify proposed procurement contracts. (As discussed above, subawards must be
       identified and described separately from procurement contracts.)

       The Procurement Standards in the Part 200 Uniform Requirements, however, reflect a
       general expectation that agreements that (for purposes of federal grants administrative
       requirements) constitute procurement “contracts” under awards will be entered into on
       the basis of full and open competition. All noncompetitive (sole source) procurement
       contracts must meet the OJP requirements outlined at
       https://ojp.gov/training/subawards-procurement.htm. If a proposed procurement contract
       would exceed the simplified acquisition threshold—currently, $150,000—a recipient of
       an OJP award may not proceed without competition unless and until the recipient
       receives specific advance authorization from OJP to use a non-competitive approach for
       the procurement. An applicant that (at the time of its application) intends—without
       competition—to enter into a procurement contract that would exceed $150,000 should
       include a detailed justification that explains to OJP why, in the particular circumstances,
       it is appropriate to proceed without competition.

       If the applicant receives an award, sole source procurements that do not exceed the
       Simplified Acquisition Threshold (currently $150,000) must have written justification for
       the noncompetitive procurement action maintained in the procurement file. If a
       procurement file does not have the documentation that meets the criteria outlined in 2
       C.F.R. 200, the procurement expenditures may not be allowable. Sole source
       procurement over the $150,000 Simplified Acquisition Threshold must have prior
       approval from OJP using a Sole Source Grant Adjustment Notice (GAN). Written
       documentation justifying the noncompetitive procurement must be submitted with the
       GAN and maintained in the procurement file.

   d. Pre-Agreement Costs
      For information on pre-agreement costs, see Section B. Federal Award Information.

5. Indirect Cost Rate Agreement (if applicable)
   Indirect costs may be charged to an award only if:

       (a) The recipient has a current (unexpired), federally approved indirect cost rate; or
       (b) The recipient is eligible to use, and elects to use, the “de minimis” indirect cost rate
           described in the Part 200 Uniform Requirements, as set out at 2 C.F.R. 200.414(f).

   An applicant with a current (unexpired) federally approved indirect cost rate is to attach a
   copy of the indirect cost rate agreement to the application. An applicant that does not have a
   current federally approved rate may request one through its cognizant federal agency, which
   will review all documentation and approve a rate for the applicant entity, or, if the applicant’s
                                                                                                  23
                                                                                      BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 25 of 44 PageID #:258



   accounting system permits, applicants may propose to allocate costs in the direct cost
   categories.

   For assistance with identifying the appropriate cognizant federal agency for indirect costs,
   please contact the Office of the Chief Financial Officer (OCFO) Customer Service Center at
   1–800–458–0786 or at ask.ocfo@usdoj.gov. If DOJ is the cognizant federal agency,
   applicants may obtain information needed to submit an indirect cost rate proposal at
   https://www.ojp.gov/funding/Apply/Resources/IndirectCosts.pdf.

   Certain OJP recipients have the option of electing to use the “de minimis” indirect cost rate.
   An applicant that is eligible to use the “de minimis” rate that wishes to use the "de minimis"
   rate should attach written documentation to the application that advises OJP of both—(1)
   the applicant’s eligibility to use the “de minimis” rate, and (2) its election to do so. If an
   eligible applicant elects the “de minimis” rate, costs must be consistently charged as either
   indirect or direct costs, but may not be double charged or inconsistently charged as both.
   The "de minimis" rate may no longer be used once an approved federally negotiated indirect
   cost rate is in place. (No entity that ever has had a federally approved negotiated indirect
   cost rate is eligible to use the "de minimis" rate.) For additional eligibility requirements,
   please see Part 200 Uniform Requirements, as set out at https://www.ecfr.gov/cgi-bin/text-
   idx?node=se2.1.200_1414&rgn=div8.

6. Tribal Authorizing Resolution (if applicable)
   A tribe, tribal organization, or third party that proposes to provide direct services or
   assistance to residents on tribal lands should include in its application a resolution, letter,
   affidavit, or other documentation, as appropriate, that demonstrates (as a legal matter) that
   the applicant has the requisite authorization from the tribe(s) to implement the proposed
   project on tribal lands. In those instances when an organization or consortium of tribes
   applies for an award on behalf of a tribe or multiple specific tribes, the application should
   include appropriate legal documentation, as described above, from all tribes that would
   receive services or assistance under the award. A consortium of tribes for which existing
   consortium bylaws allow action without support from all tribes in the consortium (i.e., without
   an authorizing resolution or comparable legal documentation from each tribal governing
   body) may submit, instead, a copy of its consortium bylaws with the application.

   An applicant unable to submit an application that includes a fully executed (i.e., signed) copy
   of legal appropriate documentation, as described above, consistent with the applicable
   tribe’s governance structure, should, at a minimum, submit an unsigned, draft version of
   such legal documentation as part of its application (except for cases in which, with respect
   to a tribal consortium applicant, consortium bylaws allow action without the support of all
   consortium member tribes). If selected for funding, OJP will make use of and access to
   award funds contingent on receipt of the fully executed legal documentation.

7. Financial Management and System of Internal Controls Questionnaire (including
   applicant disclosure of high risk status)
   Every OJP applicant (other than an individual applying in his or her personal capacity) is
   required to download, complete, and submit the OJP Financial Management and System of
   Internal Controls Questionnaire (Questionnaire) at
   https://ojp.gov/funding/Apply/Resources/FinancialCapability.pdf as part of its application.
   The Questionnaire helps OJP assess the financial management and internal control


                                                                                                24
                                                                                    BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 26 of 44 PageID #:259



   systems, and the associated potential risks of an applicant as part of the pre-award risk
   assessment process.

   The Questionnaire should only be completed by financial staff most familiar with the
   applicant's systems, policies, and procedures in order to ensure that the correct responses
   are recorded and submitted to OJP. The responses on the Questionnaire directly impact the
   pre-award risk assessment and should accurately reflect the applicant’s financial
   management and internal control system at the time of the application. The pre-award risk
   assessment is only one of multiple factors and criteria used in determining funding.
   However, a pre-award risk assessment that indicates that an applicant poses a higher risk to
   OJP may affect the funding decision and/or result in additional reporting requirements,
   monitoring, special conditions, withholding of award funds, or other additional award
   requirements.

   Among other things, the form requires each applicant to disclose whether it currently is
   designated “high risk” by a federal grant-making agency outside of DOJ. For purposes of
   this disclosure, high risk includes any status under which a federal awarding agency
   provides additional oversight due to the applicant’s past performance, or other programmatic
   or financial concerns with the applicant. If an applicant is designated high risk by another
   federal awarding agency, the applicant must provide the following information:

       •   The federal awarding agency that currently designates the applicant high risk
       •   The date the applicant was designated high risk
       •   The high risk point of contact at that federal awarding agency (name, phone number,
           and email address)
       •   The reasons for the high risk status, as set out by the federal awarding agency

   OJP seeks this information to help ensure appropriate federal oversight of OJP awards. An
   applicant that is considered “high risk” by another federal awarding agency is not
   automatically disqualified from receiving an OJP award. OJP may, however, consider the
   information in award decisions, and may impose additional OJP oversight of any award
   under this solicitation (including through the conditions that accompany the award
   document).

8. Disclosure of Lobbying Activities
   Each applicant must complete and submit this information. An applicant that expends any
   funds for lobbying activities is to provide all of the information requested on the form
   Disclosure of Lobbying Activities (SF-LLL) posted at
   https://ojp.gov/funding/Apply/Resources/Disclosure.pdf. An applicant that does not expend
   any funds for lobbying activities is to enter “N/A” in the text boxes for item 10 (“a. Name and
   Address of Lobbying Registrant” and “b. Individuals Performing Services”).

9. Additional Attachments

   a. Memorandum of Agreement or Understanding (MOA or MOU) with correctional
      partners as described in the Mandatory Requirements section on page 6.

   b. Memorandum of Agreement or Understanding (MOA or MOU) with law enforcement
      agency as described in the Mandatory Requirements on page 7.

                                                                                                25
                                                                                    BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 27 of 44 PageID #:260



 c. Timeline/Project Plan with each project goal, related objective, activity, expected
    completion date, and responsible person or organization.

 d. Position Descriptions for key positions and résumés for personnel in those positions,
    including research partner position(s), if applicable. Position descriptions should relate to
    the role on the proposed project, not the person’s role within the applicant organization,
    and describe critical competencies and expectations regarding project responsibilities.

 e. Letters of Support from key partners (other than correctional agency partners AND law
    enforcement agency, for which MOAs/MOUs are required), detailing the commitment to
    work with the applicant to promote the mission of the project.

 f.   Letter From Research Partner demonstrating commitment to the project.

 g. Applicant Disclosure of Pending Applications
    Each applicant is to disclose whether it has (or is proposed as a subrecipient under) any
    pending applications for federally funded grants or cooperative agreements that (1)
    include requests for funding to support the same project being proposed in the
    application under this solicitation, and (2) would cover any identical cost items outlined
    in the budget submitted to OJP as part of the application under this solicitation. The
    applicant is to disclose applications made directly to federal awarding agencies, and also
    applications for subawards of federal funds (e.g., applications to state agencies that will
    subaward (“subgrant”) federal funds).

      OJP seeks this information to help avoid inappropriate duplication of funding. Leveraging
      multiple funding sources in a complementary manner to implement comprehensive
      programs or projects is encouraged and is not seen as inappropriate duplication.

      Each applicant that has one or more pending applications as described above is to
      provide the following information about pending applications submitted within the last 12
      months:
         • The federal or state funding agency
         • The solicitation name/project name
         • The point of contact information at the applicable federal or state funding agency

      Federal or State       Solicitation           Name/Phone/Email for Point of Contact
      Funding Agency         Name/Project           at Federal or State Funding Agency
                             Name

      DOJ/Office of
      Community Oriented
      Policing Services
                             COPS Hiring
                             Program
                                         SAMPLE     Jane Doe, 202/000-0000;
                                                    jane.doe@usdoj.gov

      (COPS)
      Health and Human       Drug-Free              John Doe, 202/000-0000;
      Services/Substance     Communities            john.doe@hhs.gov
      Abuse and Mental       Mentoring Program/
      Health Services        North County Youth
      Administration         Mentoring Program



                                                                                              26
                                                                                  BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 28 of 44 PageID #:261



    Each applicant should include the table as a separate attachment to its application. The
    file should be named “Disclosure of Pending Applications.” The applicant’s Legal Name
    on the application must match the entity named on the disclosure of pending
    applications statement.

    Any applicant that does not have any pending applications as described above is to
    submit, as a separate attachment, a statement to this effect: “[Applicant Name on SF-
    424] does not have (and is not proposed as a subrecipient under) any pending
    applications submitted within the last 12 months for federally funded grants or
    cooperative agreements (or for subawards under federal grants or cooperative
    agreements) that request funding to support the same project being proposed in this
    application to OJP and that would cover any identical cost items outlined in the budget
    submitted as part of this application.”

    h. Research and Evaluation Independence and Integrity
    If an application proposes research (including research and development) and/or
    evaluation, the applicant must demonstrate research/evaluation independence and
    integrity, including appropriate safeguards, before it may receive award funds. The
    applicant must demonstrate independence and integrity regarding both this proposed
    research and/or evaluation, and any current or prior related projects.

    Each application should include an attachment that addresses both i. and ii. below:

    i.   For purposes of this solicitation, each applicant is to document research and
         evaluation independence and integrity by including one of the following two items:

            a. A specific assurance that the applicant has reviewed its application to identify
               any actual or potential apparent conflicts of interest (including through review
               of pertinent information on the principal investigator, any co-principal
               investigators, and any subrecipients), and that the applicant has identified no
               such conflicts of interest—whether personal or financial or organizational
               (including on the part of the applicant entity or on the part of staff,
               investigators, or subrecipients)—that could affect the independence or
               integrity of the research, including the design, conduct, and reporting of the
               research.

                                             OR

            b. A specific description of actual or potential apparent conflicts of interest that
               the applicant has identified—including through review of pertinent information
               on the principal investigator, any co-principal investigators, and any
               subrecipients—that could affect the independence or integrity of the research,
               including the design, conduct, or reporting of the research. These conflicts
               may be personal (e.g., on the part of investigators or other staff), financial, or
               organizational (related to the applicant or any subrecipient entity). Some
               examples of potential investigator (or other personal) conflict situations are
               those in which an investigator would be in a position to evaluate a spouse’s
               work product (actual conflict), or an investigator would be in a position to
               evaluate the work of a former or current colleague (potential apparent
               conflict). With regard to potential organizational conflicts of interest, as one
                                                                                              27
                                                                                  BJA-2018-13634
Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 29 of 44 PageID #:262



               example, generally an organization would not be given an award to evaluate
               a project, if that organization had itself provided substantial prior technical
               assistance to that specific project or a location implementing the project
               (whether funded by OJP or other sources), because the organization in such
               an instance might appear to be evaluating the effectiveness of its own prior
               work. The key is whether a reasonable person understanding all of the facts
               would be able to have confidence that the results of any research or
               evaluation project are objective and reliable. Any outside personal or financial
               interest that casts doubt on that objectivity and reliability of an evaluation or
               research product is a problem and must be disclosed.

    ii. In addition, for purposes of this solicitation, each applicant is to address possible
        mitigation of research integrity concerns by including, at a minimum, one of the
        following two items:

           a. If an applicant reasonably believes that no actual or potential apparent
              conflicts of interest (personal, financial, or organizational) exist, then the
              applicant should provide a brief narrative explanation of how and why it
              reached that conclusion. The applicant also is to include an explanation of the
              specific processes and procedures that the applicant has in place, or will put
              in place, to identify and prevent (or, at the very least, mitigate) any such
              conflicts of interest pertinent to the funded project during the period of
              performance. Documentation that may be helpful in this regard may include
              organizational codes of ethics/conduct and policies regarding organizational,
              personal, and financial conflicts of interest. There is no guarantee that the
              plan, if any, will be accepted as proposed.

                                             OR

           b. If the applicant has identified actual or potential apparent conflicts of interest
              (personal, financial, or organizational) that could affect the independence and
              integrity of the research, including the design, conduct, or reporting of the
              research, the applicant is to provide a specific and robust mitigation plan to
              address each of those conflicts. At a minimum, the applicant is expected to
              explain the specific processes and procedures that the applicant has in place,
              or will put in place, to identify and eliminate (or, at the very least, mitigate)
              any such conflicts of interest pertinent to the funded project during the period
              of performance. Documentation that may be helpful in this regard may
              include organizational codes of ethics/conduct and policies regarding
              organizational, personal, and financial conflicts of interest. There is no
              guarantee that the plan, if any, will be accepted as proposed.

    OJP will assess research and evaluation independence and integrity based on
    considerations such as the adequacy of the applicant’s efforts to identify factors that
    could affect the objectivity or integrity of the proposed staff and/or the applicant entity
    (and any subrecipients) in carrying out the research, development, or evaluation activity;
    and the adequacy of the applicant’s existing or proposed remedies to control any such
    factors.



                                                                                                28
                                                                                   BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 30 of 44 PageID #:263



How To Apply
Applicants must register in and submit applications through Grants.gov, a primary source to find
federal funding opportunities and apply for funding. Find complete instructions on how to
register and submit an application at https://www.grants.gov/web/grants/support.html.
Applicants that experience technical difficulties during this process should call the Grants.gov
Customer Support Hotline at 800–518–4726 or 606–545–5035, which operates 24 hours a day,
7 days a week, except on federal holidays.

Important Grants.gov update. Grants.gov has updated its application tool. The legacy PDF
application package has been phased out and was retired on December 31, 2017. Grants.gov
Workspace is now the standard application method for applying for grants. OJP applicants
should familiarize themselves with the Workspace option now. For complete information and
instructions on using Workspace (and other changes), go to the Workspace Overview page at
https://www.grants.gov/web/grants/applicants/workspace-overview.html.

Registering with Grants.gov is a one-time process; however, processing delays may occur,
and it can take several weeks for first-time registrants to receive confirmation of registration
and a user password. OJP encourages applicants to register several weeks before the
application submission deadline. In addition, OJP urges applicants to submit applications at
least 72 hours prior to the application due date, in order to allow time for the applicant to receive
validation messages or rejection notifications from Grants.gov, and to correct in a timely fashion
any problems that may have caused a rejection notification.

OJP strongly encourages all prospective applicants to sign up for Grants.gov email notifications
regarding this solicitation at https://www.grants.gov/web/grants/manage-subscriptions.html. If
this solicitation is cancelled or modified, individuals who sign up with Grants.gov for updates will
be automatically notified.

Browser Information: Grants.gov was built to be compatible with Internet Explorer. For
technical assistance with Google Chrome, or another browser, contact Grants.gov Customer
Support.

Note on Attachments: Grants.gov has two categories of files for attachments: “mandatory” and
“optional.” OJP receives all files attached in both categories. Attachments are also labeled to
describe the file being attached (e.g., Project Narrative, Budget Narrative, Other, etc.) Please
ensure that all required documents are attached in the correct Grants.gov category and are
labeled correctly. Do not embed “mandatory” attachments within another file.

Note on File Names and File Types: Grants.gov only permits the use of certain specific
characters in the file names of attachments. Valid file names may include only the characters
shown in the table below. Grants.gov rejects any application that includes an attachment(s) with
a file name that contains any characters not shown in the table below. Grants.gov forwards
successfully submitted applications to the OJP Grants Management System (GMS).




                                                                                                  29
                                                                                      BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 31 of 44 PageID #:264




     Characters
                                Special Characters        Special Characters         Special Characters
 Upper case (A – Z)
                                Parenthesis ( )           Curly braces { }           Square brackets [ ]
 Lower case (a – z)
                                Ampersand (&)*            Tilde (~)                  Exclamation point (!)
 Underscore (__)
                                Comma ( , )               Semicolon ( ; )            Apostrophe ( ‘ )
 Hyphen ( - )
                                At sign (@)               Number sign (#)            Dollar sign ($)
 Space
                                Percent sign (%)          Plus sign (+)              Equal sign (=)
 Period (.)

*When using the ampersand (&) in XML, applicants must use the “&amp;” format.

GMS does not accept executable file types as application attachments. These disallowed
file types include, but are not limited to, the following extensions: “.com,” “.bat,” “.exe,” “.vbs,”
“.cfg,” “.dat,” “.db,” “.dbf,” “.dll,” “.ini,” “.log,” “.ora,” “.sys,” and “.zip.” GMS may reject applications
with files that use these extensions. It is important to allow time to change the type of file(s) if
the application is rejected.

All applicants are required to complete the following steps:

Unique Entity Identifier (DUNS Number) and System for Award Management (SAM)
Every applicant entity must comply with all applicable System for Award Management (SAM)
and unique entity identifier (currently, a Data Universal Numbering System [DUNS] number)
requirements. SAM is the repository for certain standard information about federal financial
assistance applicants, recipients, and subrecipients. A DUNS number is a unique nine-digit
identification number provided by the commercial company Dun and Bradstreet. More detailed
information about SAM and the DUNS number is in the numbered sections below.

If an applicant entity has not fully complied with the applicable SAM and unique identifier
requirements by the time OJP makes award decisions, OJP may determine that the applicant is
not qualified to receive an award and may use that determination as a basis for making the
award to a different applicant.

Registration and Submission Steps

1. Acquire a unique entity identifier (currently, a DUNS number). In general, the Office of
   Management and Budget requires every applicant for a federal award (other than an
   individual) to include a "unique entity identifier" in each application, including an application
   for a supplemental award. Currently, a DUNS number is the required unique entity identifier.

    This unique entity identifier is used for tracking purposes, and to validate address and point
    of contact information for applicants, recipients, and subrecipients. It will be used throughout
    the life cycle of an OJP award. Obtaining a DUNS number is a free, one-time activity. Call
    Dun and Bradstreet at 866–705–5711 to obtain a DUNS number or apply online at
    https://www.dnb.com/. A DUNS number is usually received within 1–2 business days.

2. Acquire or maintain registration with SAM. All applicants for OJP awards (other than
   individuals) must maintain current registrations in the SAM database. Applicants will need
   the authorizing official of the organization and an Employer Identification Number (EIN). An
   applicant must be registered in SAM to successfully register in Grants.gov. Each applicant
   must update or renew its SAM registration at least annually to maintain an active status.
                                                                                                           30
                                                                                              BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 32 of 44 PageID #:265



   SAM registration and renewal can take as long as 10 business days to complete (2 more
   weeks to acquire an EIN).

   An application cannot be successfully submitted in Grants.gov until Grants.gov receives the
   SAM registration information. Once the SAM registration/renewal is complete, the
   information transfer from SAM to Grants.gov can take as long as 48 hours. OJP
   recommends that the applicant register or renew registration with SAM as early as possible.

   Information about SAM registration procedures can be accessed at www.SAM.gov.

3. Acquire an Authorized Organization Representative (AOR) and a Grants.gov username
   and password. Complete the AOR profile on Grants.gov and create a username and
   password. An applicant entity’s "unique entity identifier" (DUNS number) must be used to
   complete this step. For more information about the registration process for organizations
   and other entities, go to https://www.grants.gov/web/grants/applicants/organization-
   registration.html. Individuals registering with Grants.gov should go to
   https://www.grants.gov/web/grants/applicants/registration.html.

4. Acquire confirmation for the AOR from the E-Business Point of Contact (E-Biz POC).
   The E-Biz POC at the applicant organization must log into Grants.gov to confirm the
   applicant organization’s AOR. The E-Biz POC will need the Marketing Partner Identification
   Number (MPIN) password obtained when registering with SAM to complete this step. Note
   that an organization can have more than one AOR.

5. Search for the funding opportunity on Grants.gov. Use the following identifying
   information when searching for the funding opportunity on Grants.gov. The Catalog of
   Federal Domestic Assistance (CFDA) number for this solicitation is 16.812, titled “Second
   Chance Act Comprehensive Community-based Adult Reentry Program,” and the funding
   opportunity number is: BJA-2018-13634.

6. Select the correct Competition ID. Some OJP solicitations posted to Grants.gov contain
   multiple purpose areas, denoted by the individual Competition ID. If applying to a solicitation
   with multiple Competition IDs, select the appropriate Competition ID for the intended
   purpose area of the application:

       Category 1: BJA-2018-13992
       Category 2: BJA-2018-13993

7. Access Funding Opportunity and Application Package from Grants.gov. Select “Apply”
   under the “Actions” column. Enter your email address to be notified of any changes to the
   opportunity package before the closing date. Click the Workspace icon to use Grants.gov
   Workspace.

8. Submit a valid application consistent with this solicitation by following the directions
   in Grants.gov. Within 24–48 hours after submitting the electronic application, the applicant
   should receive two notifications from Grants.gov. The first will confirm the receipt of the
   application. The second will state whether the application has been validated and
   successfully submitted, or whether it has been rejected due to errors, with an explanation. It
   is possible to first receive a message indicating that the application is received, and then
   receive a rejection notice a few minutes or hours later. Submitting an application well ahead
                                                                                                31
                                                                                    BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 33 of 44 PageID #:266



   of the deadline provides time to correct the problem(s) that caused the rejection. Important:
   OJP urges each applicant to submit its application at least 72 hours prior to the application
   due date, to allow time to receive validation messages or rejection notifications from
   Grants.gov, and to correct in a timely fashion any problems that may have caused a
   rejection notification. Applications must be successfully submitted through Grants.gov by
   11:59 p.m. eastern time on May 1, 2018.

Go to https://www.grants.gov/web/grants/applicants/organization-registration.html for further
details on DUNS numbers, SAM, and Grants.gov registration steps and timeframes.

Note: Application Versions
If an applicant submits multiple versions of the same application, OJP will review only the most
recent system-validated version submitted.

Experiencing Unforeseen Grants.gov Technical Issues
An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must contact the Grants.gov Customer
Support Hotline at https://www.grants.gov/web/grants/support.html or the SAM Help Desk
(Federal Service Desk) at https://www.fsd.gov/fsd-gov/home.do to report the technical issue and
receive a tracking number. The applicant must email the contact identified in the Contact
Information section on the title page within 24 hours after the application deadline to request
approval to submit its application after the deadline. The applicant's email must describe the
technical difficulties, and must include a timeline of the applicant’s submission efforts, the
complete grant application, the applicant’s DUNS number, and any Grants.gov Help Desk or
SAM tracking number(s).

Note: OJP does not automatically approve requests to submit a late application. After
OJP reviews the applicant's request, and contacts the Grants.gov or SAM Help Desks to verify
the reported technical issues, OJP will inform the applicant whether the request to submit a late
application has been approved or denied. If OJP determines that the untimely application
submission was due to the applicant's failure to follow all required procedures, OJP will deny the
applicant’s request to submit its application.

The following conditions generally are insufficient to justify late submissions:

   •   Failure to register in SAM or Grants.gov in sufficient time (SAM registration and renewal
       can take as long as 10 business days to complete. The information transfer from SAM to
       Grants.gov can take up to 48 hours.)
   •   Failure to follow Grants.gov instructions on how to register and apply as posted on its
       website
   •   Failure to follow each instruction in the OJP solicitation
   •   Technical issues with the applicant’s computer or information technology environment,
       such as issues with firewalls or browser incompatibility

Notifications regarding known technical problems with Grants.gov, if any, are posted at
the top of the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.




                                                                                                32
                                                                                   BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 34 of 44 PageID #:267




E. Application Review Information
Review Criteria
Applications that meet basic minimum requirements will be evaluated by peer reviewers using
the following review criteria.

1. Description of the Issue (15 percent)
   •   Describe the problems formerly incarcerated individuals in the target population face
       when returning to the community the applicant proposes to serve.
   •   Indicate the jurisdiction or tribal community to be served.
   •   Summarize the basic components of the state, local, or tribal reentry efforts as currently
       practiced.
   •   Describe the existing continuum or menu of services (pre- and post-release) available to
       individuals in the target population.
   •   Clearly specify and describe the empirically validated assessment tool or tools used by
       the correctional agency, the community corrections agency, and/or the applicant to
       determine the risk level and identify the criminogenic needs of the individuals to be
       referred to the program. Specify when assessment and re-assessment takes place and
       by which agencies.

   •   Describe how the program proposed in this project application will interface with the
       existing reentry process.

2. Project Design and Implementation (35 percent)
   •   Describe the plan to provide transitional reentry services to individuals returning from
       incarceration during the 3-year project period. Ensure all mandatory requirements are
       addressed (see Mandatory Requirements on page 6) including:
          •   Description of activities to take place during the planning period of up to 12
              months.
          •   Confirmation of MOAs and description of partnerships with one or more
              correctional agency and one or more law enforcement agency
          •   The processes the applicant will use to identify and recruit potential participants
              and to match services and programs to their identified needs, including:
                     Identification of the risk and needs assessment instrument to be used,
                      when it was most recently validated, and by whom
                     The pre-release (if applicable) and post-release services that will be
                      available to assist in the reintegration of formerly incarcerated individuals,
                      whether provided by the applicant or a partner organization including how
                      cognitive-based programming is or will be integrated.
                     The process for matching pre-release (if applicable) and post-release
                      programs or services based on risk and needs identified through the
                      validated assessment
          •   Description of target population including eligibility requirements, the number
                                                                                                  33
                                                                                     BJA-2018-13634
     Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 35 of 44 PageID #:268



                 proposed to be served, and justification and demonstration that this is an
                 attainable number
             •   Confirmation and description of partnership with an evaluator
             •   Identification, definition, and justification of baseline recidivism rate
             •   Description of plan to collect and share data and outcome measures
             •   Description of additional partnerships and plans for collaboration and regular
                 communication
      •   State the intended ratio between case managers and participants.
      •   Describe staff training curriculum components and methods of delivery (see Allowable
          Uses of Funds on page 9).
      •   If a program currently exists, describe the current costs and recidivism of participants. If
          no program currently exists, detail how the program plan is based on what research
          shows reduces recidivism.
      •   Describe how the project could be broadly replicated if demonstrated to be effective.
      •   Describe in detail whether and how any of the Priority Consideration(s) specified on
          page 9 of this solicitation have been met.

3.    Capabilities and Competencies (25 percent)
      •   Describe the organizational structure, capabilities, and competencies of the applicant
          nonprofit organization/agency and other key partners. This should include a historical
          perspective on how the organization is positioned to provide transitional services
          throughout the entire reentry process from pre-release (if applicable) to post-release
          community support.
      •   Describe the management structure and staffing of the project, identifying the agency
          responsible for the project and the grant coordinator. BJA strongly encourages applicants
          to hire a full-time coordinator with a documented history of working with formerly
          incarcerated individuals. Organizations should consider including in the management of
          the project individuals with lived criminal justice system involvement experience. The
          management and organizational structure described should match the staff needs
          necessary to accomplish the tasks outlined in the project implementation plan.
      •   Discuss the history of collaboration with correctional agency partners. The extent to
          which the applicant is able to demonstrate a collaborative partnership with institutional
          and/or community corrections agencies, access to participants within facilities prior to
          release, and the ability and willingness of law enforcement, institutional and/or
          community corrections agencies to share data for performance measurement purposes
          will be key factors in assessing the strength of applications.

4.    Plan for Collecting the Data Required for this Solicitation’s Performance Measures
      and Sustainability Plans (15 percent)
      •   Describe the plan to track program outcomes for at least 12 months following release of
          program participants from incarceration. See Mandatory Requirements on page 6. The
          plan should include:

                                                                                                        34
                                                                                             BJA-2018-13634
     Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 36 of 44 PageID #:269




          •   Identification of goals and objectives for program development, implementation, and
              outcomes.
          •   A description of how performance will be documented, monitored, and evaluated, and
              identify the impact of each strategy once implemented.
          •   Identification of data and information will be collected, and by whom; the process for
              obtaining information about recidivism from the relevant justice agencies; and a
              description of how evaluation and collaborative partnerships will be leveraged to build
              long-term support and resources for the program.
      •   Describe the process for assessing the project’s effectiveness through the collection and
          reporting of the required performance metrics data (see Performance Measures, page
          19).
      •   Discuss how the program will be sustained after federal funding ends.

5. Budget (10percent):
   Submit a budget that is complete, cost effective, and allowable (e.g., reasonable,
   allocable, and necessary for project activities). Budget narratives should demonstrate
   generally how applicants will maximize cost effectiveness of grant expenditures. Budget
   narratives should demonstrate cost effectiveness in relation to potential alternatives and the
   goals of the project. 10
      •   Include an appropriate percent of the total grant award for data collection, performance
          measurement, and research (if applicable).
      •   Applicants must budget funding to travel to DOJ-sponsored grant meetings. Applicants
          should estimate the costs of travel and accommodations for teams of three to attend
          three meetings for three days each in Washington, D.C. (one meeting for each of the
          three grant years).

Review Process
OJP is committed to ensuring a fair and open process for making awards. BJA reviews the
application to make sure that the information presented is reasonable, understandable,
measurable, and achievable, as well as consistent with the solicitation.

Peer reviewers will review the applications submitted under this solicitation that meet basic
minimum requirements. For purposes of assessing whether an application meets basic
minimum requirements and should proceed to further consideration, OJP screens applications
for compliance with those requirements. Although specific requirements may vary, the following
are common requirements applicable to all solicitations for funding under OJP programs:

          •   The application must be submitted by an eligible type of applicant.
          •   The application must request funding within programmatic funding constraints (if
              applicable).
          •   The application must be responsive to the scope of the solicitation.
          •   The application must include all items designated as “critical elements.”


10 Generally speaking, a reasonable cost is a cost that, in its nature or amount, does not exceed that which would be
incurred by a prudent person under the circumstances prevailing at the time the decision was made to incur the
costs.
                                                                                                                   35
                                                                                                     BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 37 of 44 PageID #:270




       •   The applicant must not be identified in SAM as excluded from receiving federal
           awards.

For a list of the critical elements for this solicitation, see “What an Application Should Include”
under Section D. Application and Submission Information.

Peer review panels will evaluate, score, and rate applications that meet basic minimum
requirements. BJA may use internal peer reviewers, external peer reviewers, or a combination,
to assess applications on technical merit using the solicitation’s review criteria. An external peer
reviewer is an expert in the subject matter of a given solicitation who is not a current DOJ
employee. An internal reviewer is a current DOJ employee who is well-versed or has expertise
in the subject matter of this solicitation. Peer reviewers’ ratings and any resulting
recommendations are advisory only, although reviewer views are considered carefully. Other
important considerations for BJA include geographic diversity, strategic priorities, and available
funding, as well as the extent to which the Budget Detail Worksheet and Budget Narrative
accurately explain project costs that are reasonable, necessary, and otherwise allowable under
federal law and applicable federal cost principles.

Pursuant to the Part 200 Uniform Requirements, before award decisions are made, OJP also
reviews information related to the degree of risk posed by the applicant. Among other things to
help assess whether an applicant that has one or more prior federal awards has a satisfactory
record with respect to performance, integrity, and business ethics, OJP checks whether the
applicant is listed in SAM as excluded from receiving a federal award. In addition, if OJP
anticipates that an award will exceed $150,000 in federal funds, OJP also must review and
consider any information about the applicant that appears in the non-public segment of the
integrity and performance system accessible through SAM (currently, the Federal Awardee
Performance and Integrity Information System, (FAPIIS)).

Important note on FAPIIS: An applicant, at its option, may review and comment on any
information about itself that currently appears in FAPIIS and was entered by a federal awarding
agency. OJP will consider any such comments by the applicant, in addition to the other
information in FAPIIS, in its assessment of the risk posed by the applicant.

The evaluation of risks goes beyond information in SAM, however. OJP itself has in place a
framework for evaluating risks posed by applicants for competitive awards. OJP takes into
account information pertinent to matters such as:

   1. Applicant financial stability and fiscal integrity
   2. Quality of the applicant’s management systems, and the applicant’s ability to meet
      prescribed management standards, including those outlined in the DOJ Grants Financial
      Guide
   3. Applicant's history of performance under OJP and other DOJ awards (including
      compliance with reporting requirements and award conditions), as well as awards from
      other federal agencies
   4. Reports and findings from audits of the applicant, including audits under the Part 200
      Uniform Requirements
   5. Applicant's ability to comply with statutory and regulatory requirements, and to effectively
      implement other award requirements.


                                                                                                      36
                                                                                       BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 38 of 44 PageID #:271



Absent explicit statutory authorization or written delegation of authority to the contrary, all final
award decisions will be made by the Assistant Attorney General, who may take into account not
only peer review ratings and BJA recommendations, but also other factors as indicated in this
section.



F. Federal Award Administration Information
Federal Award Notices
Award notifications will be made by September 30, 2018. OJP sends award notifications by
email through GMS to the individuals listed in the application as the point of contact and the
authorizing official (E-Biz POC and AOR). The email notification includes detailed instructions
on how to access and view the award documents, and steps to take in GMS to start the award
acceptance process. GMS automatically issues the notifications at 9:00 p.m. eastern time on
the award date.

For each successful applicant, an individual with the necessary authority to bind the applicant
will be required to log in; execute a set of legal certifications and a set of legal assurances;
designate a financial point of contact; thoroughly review the award, including all award
conditions; and sign and accept the award. The award acceptance process requires physical
signature of the award document by the authorized representative and the scanning and
submission of the fully executed award document to OJP.

Administrative, National Policy, and Other Legal Requirements
If selected for funding, in addition to implementing the funded project consistent with the OJP-
approved application, the recipient must comply with all award conditions, as well as all
applicable requirements of federal statutes and regulations (including applicable requirements
referred to in the assurances and certifications executed in connection with award acceptance).
OJP strongly encourages prospective applicants to review information on post-award legal
requirements and common OJP award conditions prior to submitting an application.

Applicants should consult the “Overview of Legal Requirements Generally Applicable to OJP
Grants and Cooperative Agreements - FY 2018 Awards,” available in the OJP Funding
Resource Center at https://ojp.gov/funding/index.htm. In addition, applicants should examine
the following two legal documents, as each successful applicant must execute both documents
before it may receive any award funds. (An applicant is not required to submit these documents
as part of an application.)

   •   Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility
       Matters; and Drug-Free Workplace Requirements

   •   Certified Standard Assurances

The webpages accessible through the “Overview of Legal Requirements Generally Applicable
to OJP Grants and Cooperative Agreements - FY 2018 Awards” are intended to give applicants
for OJP awards a general overview of important statutes, regulations, and award conditions that
apply to many (or in some cases, all) OJP grants and cooperative agreements awarded in FY
2018. Individual OJP awards typically also will include additional award conditions. Those
additional conditions may relate to the particular statute, program, or solicitation under which the
                                                                                                   37
                                                                                       BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 39 of 44 PageID #:272



award is made; to the substance of the funded application; to the recipient's performance under
other federal awards; to the recipient's legal status (e.g., as a for-profit entity); or to other
pertinent considerations.

General Information about Post-Federal Award Reporting Requirements
In addition to the deliverables described in Section A. Program Description, any recipient of an
award under this solicitation will be required to submit the following reports and data.

Required reports. Recipients must submit quarterly financial reports, semi-annual progress
reports, final financial and progress reports, and, if applicable, an annual audit report in
accordance with the Part 200 Uniform Requirements. Future awards and fund drawdowns may
be withheld if reports are delinquent. (In appropriate cases, OJP may require additional reports.)

Awards that exceed $500,000 will include an additional condition that, under specific
circumstances, will require the recipient to report (to FAPIIS) information on civil, criminal, and
administrative proceedings connected with (or connected to the performance of) either the OJP
award or any other grant, cooperative agreement, or procurement contract from the federal
government. Additional information on this reporting requirement appears in the text of the
award condition posted on the OJP webpage at https://ojp.gov/funding/FAPIIS.htm.

Data on performance measures. In addition to required reports, each award recipient also must
provide data that measure the results of the work done under the award. To demonstrate
program progress and success, as well as to assist DOJ in fulfilling its responsibilities under the
Government Performance and Results Act of 1993 (GPRA), Public Law 103–62, and the GPRA
Modernization Act of 2010, Public Law 111–352, OJP will require any award recipient, post
award, to provide performance data as part of regular progress reporting. Successful applicants
will be required to access OJP’s performance measurement page at www.ojp.gov/performance
to view the specific reporting requirements for this grant program.


G. Federal Awarding Agency Contact(s)
For OJP contact(s), see the title page.

For contact information for Grants.gov, see the title page.


H. Other Information
Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a)
All applications submitted to OJP (including all attachments to applications) are subject to the
federal Freedom of Information Act (FOIA) and to the Privacy Act. By law, DOJ may withhold
information that is responsive to a request pursuant to FOIA if DOJ determines that the
responsive information either is protected under the Privacy Act or falls within the scope of one
of nine statutory exemptions under FOIA. DOJ cannot agree in advance of a request pursuant
to FOIA not to release some or all portions of an application.

In its review of records that are responsive to a FOIA request, OJP will withhold information in
those records that plainly falls within the scope of the Privacy Act or one of the statutory
exemptions under FOIA. (Some examples include certain types of information in budgets, and
                                                                                                 38
                                                                                     BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 40 of 44 PageID #:273



names and contact information for project staff other than certain key personnel.) In appropriate
circumstances, OJP will request the views of the applicant/recipient that submitted a responsive
document.

For example, if OJP receives a request pursuant to FOIA for an application submitted by a
nonprofit or for-profit organization or an institution of higher education, or for an application that
involves research, OJP typically will contact the applicant/recipient that submitted the
application and ask it to identify—quite precisely—any particular information in the application
that the applicant/recipient believes falls under a FOIA exemption, the specific exemption it
believes applies, and why. After considering the submission by the applicant/recipient, OJP
makes an independent assessment regarding withholding information. OJP generally follows a
similar process for requests pursuant to FOIA for applications that may contain law-enforcement
sensitive information.

Provide Feedback to OJP
To assist OJP in improving its application and award processes, OJP encourages applicants to
provide feedback on this solicitation, the application submission process, and/or the application
review process. Provide feedback to OJPSolicitationFeedback@usdoj.gov.

IMPORTANT: This email is for feedback and suggestions only. OJP does not reply from this
mailbox to messages it receives in this mailbox. Any prospective applicant that has specific
questions on any program or technical aspect of the solicitation must use the appropriate
telephone number or email listed on the front of this document to obtain information. These
contacts are provided to help ensure that prospective applicants can directly reach an individual
who can address specific questions in a timely manner.

If you are interested in being a reviewer for other OJP grant applications, please email your
résumé to ojppeerreview@l-secb.com. (Do not send your résumé to the OJP Solicitation
Feedback email account.) Note: Neither you nor anyone else from your organization or entity
can be a peer reviewer in a competition in which you or your organization/entity has submitted
an application.




                                                                                                   39
                                                                                       BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 41 of 44 PageID #:274




                        Appendix A: Application Checklist
FY 2018 Second Chance Act Comprehensive Community-based Adult Reentry Program

This application checklist has been created as an aid in developing an application.

What an Applicant Should Do:

Prior to Registering in Grants.gov:
_____ Acquire a DUNS Number                                                       (see page 30)
_____ Acquire or renew registration with SAM                                      (see page 30)

To Register with Grants.gov:
_____ Acquire AOR and Grants.gov username/password                                (see page 31)
_____ Acquire AOR confirmation from the E-Biz POC                                 (see page 31)

To Find Funding Opportunity:
_____ Search for the Funding Opportunity on Grants.gov                             (see page 31)
_____ Select the correct Competition ID                                            (see page 31)
_____ Access Funding Opportunity and Application Package                           (see page 31)
_____ Sign up for Grants.gov email notifications (optional)                        (see page 29)
_____ Read Important Notice: Applying for Grants in Grants.gov
_____ Read OJP policy and guidance on conference approval, planning, and reporting
       available at ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm
                                                                                   (see page 16)
After Application Submission, Receive Grants.gov Email Notifications That:
_____ (1) application has been received,
_____ (2) application has either been successfully validated or rejected with errors
                                                                                   (see page 31)
If No Grants.gov Receipt, and Validation or Error Notifications are Received:
_____ contact NCJRS regarding experiencing technical difficulties
                                                                                   (see page 32)

Overview of Post-Award Legal Requirements:

_____ Review the "Overview of Legal Requirements Generally Applicable to OJP Grants and
Cooperative Agreements - FY 2018 Awards" in the OJP Funding Resource Center at
https://ojp.gov/funding/index.htm.

Scope Requirement:

_____ The federal amount requested is within the allowable limit(s) of $1,000,000 for Category
1 or $500,000 for Category 2.

Eligibility Requirement: Applicants are limited to nonprofit organizations (including tribal
nonprofit organizations) with a documented history of providing comprehensive, evidence-based
reentry services, and federally recognized Indian tribes (as determined by the Secretary of the
Interior). Additionally:
                                                                                                 40
                                                                                      BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 42 of 44 PageID #:275




   •   Category 1 - Community-based Adult Reentry
          o Target Population: The proposed program must commit to serving a minimum of
             150 people that meet the target population requirements of this grant.
          o Award Amount: Awardees will receive up to $1,000,000 each.

   •   Category 2 – Community-based Adult Reentry with Small and Rural Organizations
          o Applicants must demonstrate an annual operating budget of $1,000,000 or less
             and not be a chapter or affiliate of a national organization as defined by having a
             licensing or other agreement where the national entity provides financial and/or
             operational support. Special consideration will be given to those organizations
             operating in and serving a rural area of the country.
          o Target Population: The proposed program must commit to serving a minimum of
             75 people that meet the target population requirements of this grant.
          o Award Amount: Awardees will receive up to $500,000 each.

What an Application Should Include:

_____ Application for Federal Assistance (SF-424)                                (see page 18)
_____ *Project Abstract                                                          (see page 18)
_____ *Program Narrative                                                         (see page 19)
_____ *Memoranda of Agreement/Understanding                                      (see page 25)
       _____Correctional Agency
       _____Law Enforcement Agency
_____ *Budget Detail Worksheet                                                   (see page 21)
_____ *Budget Narrative                                                          (see page 21)
_____ Indirect Cost Rate Agreement (if applicable)                               (see page 23)
_____ Tribal Authorizing Resolution (if applicable)                              (see page 24)
_____ Financial Management and System of Internal Controls Questionnaire
                                                                              (see page 14)
_____ Disclosure of Lobbying Activities (SF-LLL)                              (see page 25)
_____ Additional Attachments
      _____Project Timeline                                                   (see page 26)
      _____Position Descriptions                                              (see page 26)
      _____Letters of Support                                                 (see page 26)
      _____Letter from Research Partner                                       (see page 26)
      _____ Applicant Disclosure of Pending Applications                      (see page 26)
      _____ Research and Evaluation Independence and Integrity                (see page 27)
_____ Request and Justification for Employee Compensation; Waiver (if applicable)
                                                                              (see page 16)



*These elements are the basic minimum requirements for applications. Applications that
do not include these elements shall neither proceed to peer review nor receive further
consideration by BJA.




                                                                                              41
                                                                                  BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 43 of 44 PageID #:276



                          Appendix B: References and Resources

Blandford, Alex and Fred Osher. Guidelines for the Successful Transition of People with
Behavioral Health Disorders from Jail and Prison. New York, NY: Council of State Governments
Justice Center, 2013. http://csgjusticecenter.org/wp-content/uploads/2013/12/Guidelines-for-
Successful-Transition.pdf.

Building an Offender Reentry Program: A Guide for Law Enforcement. Alexandria, VA:
International Association of Chiefs of Police.
http://www.theiacp.org/portals/0/pdfs/ReentryProgramGuide.pdf.

The Council of State Governments Justice Center. Reducing Recidivism: States Deliver
Results. New York, NY: The Council of State Governments Justice Center, 2014.
http://csgjusticecenter.org/wp-
content/uploads/2014/06/ReducingRecidivism_StatesDeliverResults.pdf.

Desmarais, Sarah L. and Jay P. Singh. Risk Assessment Instruments Validated and
Implemented in Correctional Settings in the United States. New York, NY: Council of State
Governments Justice Center, 2013. http://csgjusticecenter.org/reentry/publications/risk-
assessment-instruments-validated-and-implemented-in-correctional-settings-in-the-united-
states/.

Joplin, Lore. Mapping the Criminal Justice System to Connect Justice-Involved Individuals with
Treatment and Health Care under the Affordable Care Act. Washington, DC: National Institute
of Corrections, 2014. https://s3.amazonaws.com/static.nicic.gov/Library/028222.pdf.

Michel, Jaime and Flower, Shawn M. Building Capacity for Performance Measurement and
Evaluation: Performance Measurement in Prisoner Reentry, Delinquency Prevention and
Intervention, and Victim Assistance Services. Washington, D.C.: Justice Research and Statistics
Association, 2015. http://www.jrsa.org/pubs/reports/bcpme_lit_review_final.pdf

Police-Mental Health Collaboration Toolkit. Bureau of Justice Assistance.
https://pmhctoolkit.bja.gov/

Rotter, Merrill and W. Amory Carr. Reducing Criminal Recidivism for Justice-Involved Persons
with Mental Illness: Risk/Needs/Responsivity and Cognitive-Behavioral Interventions. Delmar,
NY: SAMHSA’s GAINS Center for Behavioral Health and Justice Transformation, 2013.
https://www.prainc.com/wp-content/uploads/2016/02/ReduceCrimRecidRNR.pdf

Travis, J., David, R., and Lawrence, S. New Perspectives in Policing: Exploring the Role of
Police in Prisoner Reentry. Washington D.C.: National Institute of Justice, 2012.
https://www.ncjrs.gov/pdffiles1/nij/238337.pdf

U.S. Department of Commerce, U.S. Department of Education, U.S. Department of Health and
Human Services, and U.S. Department of Labor. What Works in Job Training: A Synthesis of
the Evidence. Washington, DC: 2014. http://www.dol.gov/asp/evaluation/jdt/jdt.pdf.

Umez, C., De la Cruz, J., Richey, M., and Albis, K. Mentoring as a Component of Reentry:
Practical Considerations from the Field New York, NY: The Council of State Governments
Justice Center, 2017. https://csgjusticecenter.org/wp-
                                                                                              42
                                                                                  BJA-2018-13634
  Case: 1:20-cv-06316 Document #: 33-4 Filed: 02/03/21 Page 44 of 44 PageID #:277



content/uploads/2017/07/6.27.17_Mentoring-as-a-Component-of-Reentry.pdf

Ward, Kyle C. Rural Jail Reentry: Offender Needs and Challenges. New York, NY: Routledge,
2017.

Zajac, Gary, Hutchison, Robert, and Meyer, Courtney. An Examination of Rural Prisoner
Reentry Challenges. Harrisburg, PA: The Center for Rural Pennsylvania, 2014.
http://www.rural.palegislature.us/documents/reports/rural_prisoner_reentry_2014.pdf




                                                                                          43
                                                                               BJA-2018-13634
